Exhibit 10.22

EXECUTION VERSION

 

--------------------------------------------------------------------------------

LOGO [g53162img002.jpg]

CREDIT AGREEMENT

dated as of

July 31, 2007

among

PHARMERICA CORPORATION,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

FIFTH THIRD BANK,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agents

LASALLE BANK NATIONAL ASSOCIATION,

as Senior Managing Agent

KEYBANK NATIONAL ASSOCIATION,

LEHMAN BROTHERS COMMERCIAL BANK,

PNC BANK, NATIONAL ASSOCIATION,

THE BANK OF NOVA SCOTIA,

UBS LOAN FINANCE LLC,

as Managing Agents

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

--------------------------------------------------------------------------------

[CS&M No. 6701-694]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I Definitions

SECTION 1.01.

  Defined Terms    1

SECTION 1.02.

  Classification of Loans and Borrowings    31

SECTION 1.03.

  Terms Generally    31

SECTION 1.04.

  Accounting Terms; GAAP; Pro Forma Calculations    32 ARTICLE II The Credits

SECTION 2.01.

  Commitments    32

SECTION 2.02.

  Loans and Borrowings    33

SECTION 2.03.

  Requests for Borrowings    33

SECTION 2.04.

  Swingline Loans    34

SECTION 2.05.

  Letters of Credit    35

SECTION 2.06.

  Funding of Borrowings    41

SECTION 2.07.

  Interest Elections    41

SECTION 2.08.

  Termination and Reduction of Commitments    42

SECTION 2.09.

  Increase of Revolving Commitments    43

SECTION 2.10.

  Repayment of Loans; Evidence of Debt    44

SECTION 2.11.

  Prepayment of Loans    45

SECTION 2.12.

  Fees    47

SECTION 2.13.

  Interest    48

SECTION 2.14.

  Alternate Rate of Interest    49

SECTION 2.15.

  Increased Costs    49

SECTION 2.16.

  Break Funding Payments    50

SECTION 2.17.

  Taxes    51

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs    52

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders    54 ARTICLE III
Representations and Warranties

SECTION 3.01.

  Organization; Powers    55

SECTION 3.02.

  Authorization; Enforceability    55

SECTION 3.03.

  Governmental Approvals; No Conflicts    56

SECTION 3.04.

  Financial Condition; No Material Adverse Change    56

SECTION 3.05.

  Properties    57

SECTION 3.06.

  Litigation and Environmental Matters    57

 

i



--------------------------------------------------------------------------------

SECTION 3.07.

  Compliance with Laws and Agreements    57

SECTION 3.08.

  Investment Company Status    58

SECTION 3.09.

  Taxes    58

SECTION 3.10.

  ERISA    58

SECTION 3.11.

  Disclosure    58

SECTION 3.12.

  Subsidiaries    58

SECTION 3.13.

  Insurance    59

SECTION 3.14.

  Federal Reserve Regulations    59

SECTION 3.15.

  Solvency    59

SECTION 3.16.

  Collateral Matters    59 ARTICLE IV Conditions

SECTION 4.01.

  Effective Date    60

SECTION 4.02.

  Each Credit Event    63 ARTICLE V Affirmative Covenants

SECTION 5.01.

  Financial Statements and Other Information    63

SECTION 5.02.

  Notices of Material Events    65

SECTION 5.03.

  Information Regarding Collateral    66

SECTION 5.04.

  Existence; Conduct of Business    66

SECTION 5.05.

  Payment of Obligations    66

SECTION 5.06.

  Maintenance of Properties    66

SECTION 5.07.

  Insurance    67

SECTION 5.08.

  Books and Records; Inspection and Audit Rights    67

SECTION 5.09.

  Compliance with Laws    67

SECTION 5.10.

  Use of Proceeds and Letters of Credit    68

SECTION 5.11.

  Additional Subsidiaries    68

SECTION 5.12.

  Further Assurances    68 ARTICLE VI Negative Covenants

SECTION 6.01.

  Indebtedness; Certain Equity Securities    69

SECTION 6.02.

  Liens    70

SECTION 6.03.

  Fundamental Changes    71

SECTION 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions    72

SECTION 6.05.

  Asset Sales    74

SECTION 6.06.

  Sale and Leaseback Transactions    74

SECTION 6.07.

  Hedging Agreements    75

SECTION 6.08.

  Restricted Payments; Certain Payments of Indebtedness    75

 

ii



--------------------------------------------------------------------------------

SECTION 6.09.

  Transactions with Affiliates    76

SECTION 6.10.

  Restrictive Agreements    76

SECTION 6.11.

  Fiscal Year    77

SECTION 6.12.

  Leverage Ratio    77

SECTION 6.13.

  Fixed Charge Coverage Ratio    77

SECTION 6.14.

  Capital Expenditures    77 ARTICLE VII Events of Default ARTICLE VIII The
Agents ARTICLE IX Miscellaneous

SECTION 9.01.

  Notices    83

SECTION 9.02.

  Waivers; Amendments    84

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver    85

SECTION 9.04.

  Successors and Assigns    87

SECTION 9.05.

  Survival    90

SECTION 9.06.

  Counterparts; Integration; Effectiveness    90

SECTION 9.07.

  Severability    91

SECTION 9.08.

  Right of Setoff    91

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process    91

SECTION 9.10.

  WAIVER OF JURY TRIAL    92

SECTION 9.11.

  Headings    92

SECTION 9.12.

  Confidentiality    92

SECTION 9.13.

  Interest Rate Limitation    93

SECTION 9.14.

  Release of Liens and Guarantees    93

SECTION 9.15.

  USA Patriot Act Notice    94

SECTION 9.16.

  No Fiduciary Relationship    94

SECTION 9.17.

  Enforcement Actions    94

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 — Commitments

Schedule 3.12 — Subsidiaries

Schedule 3.13 — Insurance

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.10 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Guarantee and Collateral Agreement

Exhibit C — Form of Perfection Certificate

Exhibit D — Form of Opinion of Davis Polk & Wardwell, special counsel for the
Borrower

Exhibit E — Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 31, 2007 (this “Agreement”), among PHARMERICA
CORPORATION, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A. (“JPMCB”),
as Administrative Agent.

The Borrower has requested that (a) the Term Lenders extend credit in the form
of Term Loans on the Effective Date in an aggregate principal amount not in
excess of $275,000,000 and (b) the Revolving Lenders extend credit in the form
of Revolving Loans, the Swingline Lender extend credit in the form of Swingline
Loans and the Issuing Banks issue Letters of Credit, in each case at any time
and from time to time during the Revolving Availability Period such that the
aggregate Revolving Exposures will not exceed $150,000,000 at any time.

The Lenders are willing to extend credit to the Borrower, and the Issuing Banks
are willing to issue Letters of Credit for the account of the Borrower, on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” has the meaning assigned to such term in Section 2.09(a).

“Adjusted LIBO Rate” means, with respect to any LIBO Rate Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, at any time with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control, at such time, with the Person
specified; provided that, upon consummation of the Spin-offs, none of Kindred or



--------------------------------------------------------------------------------

AmerisourceBergen (each, a “Former Parent”), or any of their respective
subsidiaries, shall be considered an “Affiliate” of the Borrower or any of its
subsidiaries for purposes of this Agreement solely due to their relationship
prior to the Spin-offs or due to any director of the Borrower or any of its
subsidiaries serving also as a director of a Former Parent or any of its
subsidiaries.

“Agents” means the Administrative Agent and the Collateral Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“AmerisourceBergen” means AmerisourceBergen Corporation, a Delaware corporation.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment at such time. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.

“Applicable Rate” means, for any day with respect to any ABR Loan or LIBO Rate
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “LIBO Rate Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Leverage Ratio as of the most recent determination date; provided that
until the date of the first delivery of the Borrower’s consolidated financial
statements pursuant to Section 5.01(a) or 5.01(b), the “Applicable Rate” shall
be the applicable rate per annum set forth below in Category V:

 

Leverage Ratio:   Commitment Fee Rate   LIBO Rate Spread   ABR Spread    
(bps per annum)   (bps per annum)   (bps per annum) Category I

 

<1.0x

  12.5   62.5   0 Category II

 

>1.0x but < 2.0x

  15.0   75.0   0 Category III

 

> 2.0x but < 3.0x

  17.5   100.0   0

 

2



--------------------------------------------------------------------------------

Category IV

 

> 3.0x but < 3.5x

  20.0   125.0   25.0 Category V

 

> 3.5x but < 4.0x

  25.0   150.0   50.0 Category VI

 

>4.0x

  25.0   175.0   75.0

For purposes of the foregoing, (a) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) and (b) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), the Leverage Ratio shall be deemed to be in Category VI
during the period from the last day on which such statements are permitted to be
delivered in conformity with Section 5.01(a) or (b), as the case may be, until
such consolidated financial statements are delivered.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arranger” means J.P. Morgan Securities Inc., in its capacity as arranger of the
credit facilities provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, on any date, in respect of any lease of the Borrower
or any Subsidiary entered into as part of a sale and leaseback transaction
subject to Section 6.06, (a) if such lease is a Capital Lease Obligation, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP and (b) if such lease is not a
Capital Lease Obligation, the capitalized amount of the remaining lease payments
under such lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease Obligation.

“Available Amount” means, on any date, an amount equal to (a) the sum of (i) (A)
50% of the Consolidated Net Income for all fiscal quarters of the Borrower for
which Consolidated Net Income is positive and that have ended after the
Effective Date (commencing with the fiscal quarter ending on December 31, 2007)
and prior to such date for which financial statements shall have been delivered
to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) (treated as
one accounting period), less (B) 50% of the Consolidated Net Income for all
fiscal quarters of the Borrower for which Consolidated Net Income is negative
and that have ended after the Effective Date (commencing with the fiscal quarter
ending on December 31, 2007) and prior to such date for which financial
statements shall have been delivered to the Administrative Agent

 

3



--------------------------------------------------------------------------------

pursuant to Section 5.01(a) or 5.01(b) (treated as one accounting period), plus
(ii) the Net Proceeds from the issuance of common stock of the Borrower after
the Effective Date, other than any such issuance to a Subsidiary, to an employee
stock ownership plan or to a trust established by the Company or any of its
Subsidiaries for the benefit of their employees, minus (b) the portion of the
Available Amount previously utilized pursuant to Section 6.04(q), 6.08(a)(vi) or
6.08(b).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means PharMerica Corporation, a Delaware corporation.

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (b) that portion of principal payments on Capital Lease
Obligations made by the Borrower and its consolidated Subsidiaries during such
period that are attributable to additions to property, plant and equipment that
have not otherwise been reflected on the consolidated statement of cash flows as
additions to property, plant and equipment.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each Subsidiary of each such controlled foreign
corporation.

 

4



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were not (i) directors of the
Borrower on the Effective Date, (ii) appointed as, or nominated for election as,
directors of the Borrower by a majority of directors referred to in clause
(i) above or (iii) appointed as, or nominated for election as, directors of the
Borrower by a majority of directors referred to in clause (ii) above.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a Term Commitment or a Revolving Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any Security
Document.

“Collateral Agent” means JPMCB, in its capacity as the collateral agent under
the Collateral Agreement and the other Security Documents.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the Subsidiary Loan Parties and the Collateral Agent, substantially in
the form of Exhibit B.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received from the Borrower and each other
Loan Party either (i) a counterpart of the Collateral Agreement duly executed
and delivered on behalf of such Loan Party or (ii) in the case of any Person
that becomes a Loan Party after the Effective Date, a supplement to the
Collateral

 

5



--------------------------------------------------------------------------------

Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party;

(b) all Equity Interests in any Subsidiary owned by or on behalf of any Loan
Party shall have been pledged pursuant to the Collateral Agreement and, where
the Administrative Agent determines, after advice of counsel, that such Foreign
Pledge Agreement is necessary or advisable in connection with the pledge of, or
the granting of security interests in, such Equity Interests, a Foreign Pledge
Agreement (except that the Loan Parties shall not be required to pledge more
than 66% of the combined voting power of the outstanding voting Equity Interests
of any CFC and shall not be required to pledge any assets of a CFC) and the
Collateral Agent shall, to the extent required by the Collateral Agreement, have
received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

(c) a security interest in all Indebtedness of any Subsidiary that is owing to
any Loan Party shall have been granted pursuant to the Collateral Agreement; and
any such Indebtedness (other than Indebtedness of any Subsidiary owing to any
Loan Party that is less than $500,000 in the aggregate for all such Indebtedness
of such Subsidiary owing such Loan Party) shall be evidenced by a promissory
note, which may be in the form of a “global” note and which shall have been
delivered to the Collateral Agent, together with undated instruments of transfer
with respect thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property, if any, duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance (which shall not be required to be in an amount greater than the fair
market value of such property at the time of recording of such mortgage) issued
by a nationally recognized title insurance company insuring the Lien of each
such Mortgage as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request, and (iii) such abstracts, legal opinions and other documents
(including existing surveys) as the Collateral Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property; and

 

6



--------------------------------------------------------------------------------

(f) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.

Notwithstanding the foregoing, any Subsidiary Loan Party formed or acquired
after the Effective Date shall not be required to comply with the foregoing
requirements prior to the time specified in Section 5.11. The foregoing
definition shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance or other deliverables
with respect to, particular assets of the Loan Parties, or the provision of
Guarantees by any Subsidiary, if and for so long as, the Administrative Agent,
in consultation with the Borrower, reasonably determines that the cost of
creating or perfecting such pledges or security interests in such assets, or
providing such Guarantees (taking into account any adverse tax consequences to
the Borrower and its Affiliates (including the imposition of withholding or
other material taxes)) or obtaining title insurance or other deliverables in
respect of such assets shall be excessive in view of the benefits to be obtained
by the Lenders therefrom. Without limiting the foregoing, the Administrative
Agent agrees that no Foreign Pledge Agreements shall be required with respect to
the pledge of Equity Interests of any Subsidiary that is not a Material
Subsidiary and, absent any Change in Law (as reasonably determined by the
Administrative Agent), any Subsidiary organized under the laws of Canada or any
Province thereof. Notwithstanding anything to the contrary contained in this
Agreement, the Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Effective Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it determines that perfection or the provision of a Guarantee cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Security Documents.

“Commitment” means a Revolving Commitment or Term Commitment, or any combination
thereof (as the context requires).

“Commitment Letter” means the commitment letter agreement dated May 31, 2007,
among JPMCB, the Arranger, PharMerica LTC, KPS and the Borrower, including the
Exhibit and Annexes thereto.

“Consolidated Cash Interest Expense” means, for any period, (a) the sum of
(i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of the Borrower and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest
accrued during such period in respect of Indebtedness of the Borrower or any
Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, (iii) the
dividend requirements of the Borrower with respect to Disqualified Stock (in
each case whether in cash or otherwise (except for dividends payable solely in
Equity Interests (other than Disqualified Stock) of the Borrower)) paid, accrued
or accumulated during such period and (iv) any cash payments made during such

 

7



--------------------------------------------------------------------------------

period in respect of obligations referred to in clause (b)(i) or (b)(ii) below
that were amortized or accrued in a previous period, minus (b) the sum of, in
each case to the extent included in such consolidated interest expense for such
period, (i) noncash amounts attributable to amortization or write-off of
financing costs paid in a previous period, (ii) noncash amounts attributable to
(A) reserves taken in respect of tax positions in accordance with Statement of
Financial Accounting Standard No. 109 and FASB Interpretation No. 48 in respect
thereof or (B) amortization of debt discounts or accrued interest payable in
kind for such period and (iii) up-front fees and expenses incurred in connection
with the incurrence or proposed incurrence of any Indebtedness, and (c) plus (in
the case of a gain) or minus (in the case of a loss) mark-to-market gains or
losses in respect of Hedging Agreements.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income and franchise tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any noncash charges for such period (including, without limitation, any
impairment charges or asset write-offs, purchase accounting adjustments and
noncash charges attributable to stock options and other stock-based
compensation, but excluding any noncash charge in respect of an item that was
included in Consolidated Net Income in a prior period and any such charge that
results from the write-down or write-off of inventory), (v) any cash integration
expenses (including, without limitation, any duplicative costs relating to
consolidation of operations) incurred for such period (if incurred on or prior
to June 30, 2009) in connection with the Transactions, in an aggregate amount
for all such periods not to exceed $60,000,000, (vi) any cash extraordinary
charges incurred during such period, (vii) any cash nonrecurring charges
incurred during such period in respect of restructuring and headcount
reductions, in an aggregate amount for all periods not to exceed $25,000,000,
and (viii) any fees and expenses incurred during such period (if incurred on or
prior to September 30, 2007) in respect of the Transactions, in an aggregate
amount for all such periods not to exceed $30,000,000; provided that any cash
payment made with respect to any noncash charges or losses added back in
computing Consolidated EBITDA for any earlier period pursuant to this clause
(a) shall be subtracted in computing Consolidated EBITDA for the period in which
such cash payment is made; minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, any extraordinary gains or
noncash gains for such period, all determined on a consolidated basis in
accordance with GAAP; provided that Consolidated EBITDA shall be calculated so
as to exclude the effect of any income or expense that represents (A) any net
after-tax gains or losses attributable to any asset dispositions, other than
dispositions of inventory or other dispositions in the ordinary course of
business, (B) the effect of an accounting change on prior periods, (C) any net
after-tax gains or losses from early extinguishment of Indebtedness or Hedging
Agreements or other derivative instruments, including any write-off of deferred
financing costs, or (D) any net noncash gain or loss resulting from currency
translation gains or losses relating to currency re-measurements of
Indebtedness, in each case determined in accordance with GAAP. Notwithstanding
anything to the contrary contained herein, but subject to the next paragraph,
Consolidated EBITDA shall be deemed to be $17,891,000,

 

8



--------------------------------------------------------------------------------

$22,490,000, $16,442,000 and $19,916,000 for the fiscal quarters ended on
September 30, 2006, December 31, 2006, March 31, 2007 and June 30, 2007,
respectively.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) the Borrower or any Subsidiary shall have made a
Material Disposition or a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition occurred on the first day of
such Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available).

“Consolidated EBITDAR” means, for any period, the sum of (a) Consolidated EBITDA
for such period and (b), to the extent deducted in determining Consolidated
EBITDA for such period, the Consolidated Rental Expense for such period.
Notwithstanding anything to the contrary contained herein, but subject to the
next paragraph, Consolidated EBITDAR shall be deemed to be $22,111,000,
$27,143,000, $21,072,000 and $24,550,000 for the fiscal quarters ended on
September 30, 2006, December 31, 2006, March 31, 2007 and June 30, 2007,
respectively.

For the purposes of calculating Consolidated EBITDAR for any period of four
consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) the Borrower or any Subsidiary shall have made a
Material Disposition or a Material Acquisition, Consolidated EBITDAR for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition occurred on the first day of
such Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available).

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Cash Interest Expense for such period and (b) Consolidated Rental Expense for
such period. Notwithstanding anything to the contrary contained herein, but
subject to the next paragraph, Consolidated Fixed Charges shall be deemed to be
$8,909,000, $9,342,000, $9,319,000 and $9,323,000 for the fiscal quarters ended
on September 30, 2006, December 31, 2006, March 31, 2007 and June 30, 2007,
respectively.

For the purposes of calculating Consolidated Fixed Charges for any period of
four consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) the Borrower or any Subsidiary shall have made a
Material Disposition or a Material Acquisition, Consolidated Fixed Charges for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Disposition or Material Acquisition

 

9



--------------------------------------------------------------------------------

occurred on the first day of such Reference Period (with the Reference Period
for the purposes of pro forma calculations being the most recent period of four
consecutive fiscal quarters for which the relevant financial information is
available).

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Borrower) that is not a Subsidiary, except to the
extent of the amount of dividends or other distributions actually paid by such
Person to the Borrower or any of the Subsidiaries during such period, and
(b) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
or the date that such Person’s assets are acquired by the Borrower or any
Subsidiary (other than, in the case of any Material Acquisition, in connection
with calculations required hereunder to be made on a pro forma basis).

“Consolidated Rental Expense” means, for any period, the total rental expense
for operating leases of the Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that
Consolidated Rental Expense shall not be reduced by any rental income.

For the purposes of calculating Consolidated Rental Expense for any period of
four consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) the Borrower or any Subsidiary shall have made a
Material Disposition or a Material Acquisition, Consolidated Rental Expense for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Disposition or Material Acquisition occurred on the first
day of such Reference Period (with the Reference Period for the purposes of pro
forma calculations being the most recent period of four consecutive fiscal
quarters for which the relevant financial information is available).

“Consolidated Revenues” means, for any period, the total revenues of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the Subsidiaries as of such date, determined on a consolidated
basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Corporate Integrity Agreement” means the Corporate Integrity Agreement entered
into between the Office of Inspector General of the Department of Health and
Human Services and PharMerica LTC on March 29, 2005.

 

10



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would become an Event of Default.

“Disqualified Stock” means, with respect to any Person, any Equity Interest in
such Person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable either mandatorily or at the option of the holder thereof), or upon
the happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Equity Interests that would not constitute Disqualified
Stock and cash in lieu of fractional shares of such Equity Interests), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control or asset sale to the extent the terms of such Equity Interest provide
that such Equity Interest shall not be required to be repurchased or redeemed
until the repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments have occurred or such
repurchase or redemption has been consented to by the Required Lenders), (b) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests that would not constitute Disqualified Stock and cash in lieu of
fractional shares of such Equity Interests), in whole or in part, or (c) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is 91 days after the Term Maturity Date; provided, however, that only
the portion of any Equity Interests that so matures or is mandatorily
redeemable, is so redeemable at the option of the holder thereof or is so
convertible or exchangeable, in each case, prior to such date shall be deemed to
be Disqualified Stock; provided further, however, that if any Equity Interests
of the Borrower are issued to any director or employee or to any plan for the
benefit of directors or employees of the Borrower or the Subsidiaries, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower or a Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of such
director’s or employee’s termination, death or disability.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any pollutants, contaminants or
other hazardous or toxic substances or wastes or to the effect of pollutants,
contaminants or other hazardous or toxic substances or wastes, or of the
environment, on human health and safety.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to

 

11



--------------------------------------------------------------------------------

any Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) prior to the
effectiveness of the applicable provision of the Pension Act, the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) or, on and after the
effectiveness of the applicable provisions of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived; (c) the filing pursuant to, prior to the
effectiveness of the applicable provisions of the Pension Act, Section 412(d) of
the Code or Section 303(d) of ERISA, on and after the effectiveness of the
applicable provision of the Pension Act, Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or, on and after
the effectiveness of the applicable provisions of the Pension Act, in endangered
or critical status, within the meaning of Section 305 of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, the Collateral
Agent, any Lender, any Issuing Bank or any other recipient of any payment to be

 

12



--------------------------------------------------------------------------------

made by or on account of any obligation of the Borrower hereunder, (a) taxes
imposed on (or measured by) its net income, franchise taxes or similar taxes
imposed on it by the United States of America or any political subdivision
thereof or therein, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any political
subdivision thereof or therein, or any similar tax imposed by any other
jurisdiction in which such recipient is organized or such recipient (or any of
its offices) is located, (c) taxes imposed by reason of any present or former
connection between such recipient and the jurisdiction imposing such taxes,
other than solely as a result of entering into or receiving payments under any
Loan Document or any transaction contemplated by any Loan Document, (d) in the
case of any recipient (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax to the extent of the
portion of such tax that would have been imposed on the payment to such
recipient under the laws and treaties in effect at the time such recipient
becomes a party to this Agreement (or, in the case of a Lender, designates a new
lending office), except to the extent that such recipient (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a) and (e) taxes attributable to
such recipient’s failure to comply with Section 2.17(e).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, chief accounting officer,
vice president-finance, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof and the
District of Columbia.

“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
each portion of the Collateral that constitutes Equity Interests of a Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

13



--------------------------------------------------------------------------------

“Form S-4/S-1” means the Registration Statement of the Borrower on Form S-4/S-1
(SEC File No. 333-142940), as amended and as filed with the SEC as of the date
of this Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, and registrations and filings with, all Governmental
Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, in each case for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (b) to purchase or lease property, securities or services for
the purpose of assuring the owner of such Indebtedness or other obligation of
the payment thereof (including pursuant to any “synthetic lease” financing),
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers,

 

14



--------------------------------------------------------------------------------

employees or consultants of the Borrower or the Subsidiaries shall be a Hedging
Agreement.

“Hippo Merger Sub” means Hippo Merger Corporation, a Delaware corporation.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to cash advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable and other
current accrued expenses incurred in the ordinary course of business and
excluding deferred compensation), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all Disqualified Stock. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
June 2007 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or a Term Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBO Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
LIBO Rate Borrowing with an Interest Period of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period, and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid.

“Interest Period” means, with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if, at the time of the relevant Borrowing, all Lenders
participating therein

 

15



--------------------------------------------------------------------------------

agree to make an interest period of such duration available) thereafter as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“IP Agreements” has the meaning assigned to such term in the Collateral
Agreement.

“Issuing Bank” means each of JPMCB and each other Lender acceptable to the
Administrative Agent and the Borrower that shall have become an Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder; provided that no Person
shall at any time become an Issuing Bank if after giving effect thereto there
would at such time be more than three Issuing Banks. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“JPMCB” has the meaning assigned to such term in the heading to this Agreement.

“JV/Foreign Acquisition Permitted Amount” means, at any time, (a) $50,000,000,
less (b) the aggregate amount of the investments by the Borrower and the
Subsidiaries in the Equity Interests of any Person that is the subject of a
transaction referred to in clause (ii) of the last paragraph of Section 6.05
that shall have been consummated from and after the Effective Date and prior to
such time (the amount of such investment to be determined, with respect to any
such transaction, immediately after giving effect to such transaction).

“KHO” means Kindred Healthcare Operating, Inc., a Delaware corporation and
wholly owned subsidiary of Kindred.

“Kindred” means Kindred Healthcare, Inc., a Delaware corporation.

“KPS” means Kindred Pharmacy Services, Inc., a Delaware corporation and, after
giving effect to the Spin-off Transactions, a wholly owned subsidiary of the
Borrower.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

16



--------------------------------------------------------------------------------

“LC Expiration Date” has the meaning assigned to such term in Section 2.05(c).

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) an amount equal to
(i) Total Indebtedness as of such date, less (ii) the aggregate amount (but not
in excess of $15,000,000) of unrestricted cash and cash equivalents owned by the
Loan Parties on such date free and clear of all Liens (other than Liens created
under the Loan Documents, Liens constituting Permitted Encumbrances (other than
Permitted Encumbrances of the type referred to in clause (c) or (d) of the term
“Permitted Encumbrances”) or other nonconsensual Liens arising as a matter of
law), to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date).

“LIBO Rate” means, with respect to any LIBO Rate Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute page for such screen, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at the time of determination for any Interest
Period for any reason, then the “LIBO Rate” with respect to such LIBO Rate
Borrowing for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period. “LIBO
Rate”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

17



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, any letter of credit applications
referred to in Section 2.05(a) or 2.05(b), any promissory notes delivered
pursuant to Section 2.10(e), each Accession Agreement, the Collateral Agreement
and the other Security Documents.

“Loan Parties” means the Borrower and each Subsidiary Loan Party.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Acquisition” means any acquisition, or series of related acquisitions,
(a) that involves assets comprising all or substantially all of an operating
unit of a business or common stock of any Person and (b) the consideration paid
in which exceeds $1,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Borrower
and the Subsidiaries, taken as a whole, (b) the ability of any Loan Party to
perform its obligations under any Loan Document or (c) the rights of or benefits
available to the Lenders under the Loan Documents.

“Material Disposition” means any sale, transfer or other disposition, or series
of related sales, transfers or other dispositions, (a) that involves assets
comprising all or substantially all of an operating unit of a business or common
stock of any Person, in each case owned by the Borrower or any Subsidiary and
(b) the consideration paid in which exceeds $1,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the Subsidiaries in an aggregate amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the “amount” of
the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means any Subsidiary (a) the consolidated assets of which
equal 2.5% or more of the Consolidated Total Assets, or (b) the consolidated
revenues of which equal 2.5% or more of the Consolidated Revenues, in each case
as of the end of or for the most recent period of four consecutive fiscal
quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, based upon the pro forma balance sheet or pro

 

18



--------------------------------------------------------------------------------

forma annual statement of operations of the Borrower that is included in the Pro
Forma Financial Statements); provided that if at the end of the most recent
fiscal quarter or for the most recent period of four consecutive fiscal quarters
the combined consolidated assets or combined consolidated revenues of all
Subsidiaries that under clauses (a) and (b) above would not constitute Material
Subsidiaries shall have exceeded 7.5% of the Consolidated Total Assets or 7.5%
of the Consolidated Revenues (in each case, determined as set forth above), then
one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts of their consolidated assets until such excess shall have been
eliminated.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicaid Regulations” means, collectively, (a) all Federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid, (b) all applicable provisions of all Federal rules, regulations,
manuals and orders of all Governmental Authorities promulgated pursuant to or in
connection with the statutes described in clause (a) above and all Federal
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (a) above, (c) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (a) and (b) above and (d) all applicable
provisions of all rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (c) above and all state administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (c) above, in
each case as may be amended or supplemented.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1995 et seq.)
and any statutes succeeding thereto.

“Medicare Regulations” means, collectively, all Federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting
Medicare, together with all applicable provisions of all rules, regulations,
manuals and orders and administrative, reimbursement and other guidelines having
the force of law of all Governmental Authorities (including Health and Human
Services (“HHS”), Centers for Medicare and Medicaid Services, the Office of the
Inspector General for HHS or any Person succeeding to the functions of any of
the foregoing) promulgated pursuant to or in connection with any of the
foregoing having the force of law, as each may be amended or supplemented.

“Mergers” has the meaning assigned to such term in the definition of Spin-off
Transactions.

“Moody’s” means Moody’s Investors Service, Inc.

 

19



--------------------------------------------------------------------------------

“Mortgage” means a mortgage or deed of trust granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Administrative Agent.

“Mortgaged Property” means each fee interest in real property and the
improvements thereto owned by a Loan Party that has a book or fair market value
in excess of $5,000,000.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all fees and
out-of-pocket expenses (including underwriting discounts and commissions) paid
by the Borrower and the Subsidiaries to Persons that are not Affiliates of the
Borrower or any Subsidiary in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), (A) the amount of all payments required to be made by the Borrower
and the Subsidiaries as a result of such event to repay Indebtedness (other than
Loans) secured by such asset and (B) if such sale, transfer or other disposition
includes the sale of one or more operating businesses, divisions or operating
units, the amount of all liabilities, including accounts payable, directly
arising from the operations of such business, division or operating unit that
are retained by the Borrower and the Subsidiaries (as determined reasonably and
in good faith by the chief financial officer of the Borrower), (iii) the amount
of all taxes paid (or reasonably estimated to be payable) (including, in the
case of any such event in respect of any Foreign Subsidiary, taxes payable upon
the repatriation of such proceeds to the United States) by the Borrower and the
Subsidiaries, and (without duplication for the amount of any liability netted
under clause (ii)(B) above) the amount of any reserves established by the
Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of the
Borrower) and (iv) in the case of any such proceeds received by a Subsidiary
that is not a wholly owned Subsidiary, the portion of such proceeds attributable
to the minority interests in such Subsidiary.

“Obligations” means the obligations of the Borrower hereunder and of the
Borrower and the other Loan Parties under the other Loan Documents, including
(a) the due and punctual payment by the Borrower of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and any obligation to provide
cash

 

20



--------------------------------------------------------------------------------

collateral, and (iii) all other monetary obligations of the Borrower under this
Agreement or any other Loan Document, including in respect of fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including any monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant to this
Agreement and each other Loan Document and (c) the due and punctual payment and
performance of all of the obligations of each other Loan Party under or pursuant
to each of the other Loan Documents.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, or similar charges or levies arising from
any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

“Perfection Certificate” means a certificate in the form of Exhibit C or any
other form approved by the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Subsidiary of Equity Interests in, or all or substantially all of the
property and assets of (or all or substantially all of the property and assets
constituting a separate business unit of), any Person that, upon the
consummation thereof, will be (a) a wholly owned Subsidiary that is not a
Foreign Subsidiary (including as a result of a merger or consolidation between
any Subsidiary and such Person) or, in the case of any purchase or other
acquisition of property or assets, will be owned by the Borrower or a Subsidiary
Loan Party; provided that, with respect to each such purchase or other
acquisition, (i) the Collateral and Guarantee Requirement shall be satisfied
with respect to each such newly created or acquired Subsidiary (if it is a
Subsidiary Loan Party) and (ii) all other actions required to be taken with
respect to such newly created or acquired Subsidiary or properties or assets
under Sections 5.11 and 5.12 shall have been taken, or (b) (x) a Person in which
the Borrower or a Subsidiary has an equity investment, but which is not a wholly
owned Subsidiary, or (y) a Foreign Subsidiary (including as a result of a merger
or consolidation between any Subsidiary and such Person) or, in the case of any
purchase or other acquisition of property or assets, will be owned by a Foreign
Subsidiary, provided that (i) in the case of any purchase or acquisition
referred to in this clause (b), the aggregate consideration paid therefor,
together with the aggregate consideration paid for any other such purchase and
acquisition consummated from and after the Effective Date (including, in each
case, Indebtedness assumed in connection therewith, all other noncash
consideration and all obligations in respect of deferred purchase price
(including

 

21



--------------------------------------------------------------------------------

obligations under earnout or deferred payment arrangements of a similar nature
and payment obligations in respect of non-competition agreements and
arrangements of a similar nature)), shall not exceed an amount equal to the
JV/Foreign Acquisition Permitted Amount at the time thereof and (ii) the
requirement set forth in clause (b) of the definition of the term “Collateral
and Guarantee Requirement” shall be, to the extent applicable, satisfied with
respect to such Foreign Subsidiary; provided that, in the case of clauses
(a) and (b) above, (i) such purchase or acquisition was not preceded by, or
consummated pursuant to, a hostile offer, (ii) all transactions related thereto
are consummated in accordance with applicable laws, (iii) the business of such
Person, or such properties or assets, as the case may be, constitute a business
permitted by Section 6.03(b) and (iv) immediately before and immediately after
giving pro forma effect to any such purchase or other acquisition, (A) no Event
of Default shall have occurred and be continuing, (B) the Borrower shall be in
pro forma compliance with the covenant set forth in Section 6.12 and, if then
applicable, Section 6.13, in each case recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) as if such purchase
or acquisition had occurred on the first day of the relevant period for testing
compliance, and (C) if the aggregate consideration (determined as set forth
above) for such purchase or acquisition exceeds $5,000,000, the Borrower shall
have delivered to the Administrative Agent a certificate of a Financial Officer
of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition shall have been satisfied with respect to such purchase or other
acquisition, together with (unless otherwise consented to by the Administrative
Agent) reasonably detailed calculations demonstrating satisfaction of the
requirement set forth in clause (iv)(B) above.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

22



--------------------------------------------------------------------------------

(f) encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, canals, ditches, water rights, highways, roads,
railroads, fences, oil and gas leases, electric lines, data communications, and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including minor defects or irregularities in title and similar
encumbrances) as to the use of the real properties or Liens incidental to the
conduct of the business of the Borrower and the Subsidiaries or to the ownership
of its properties that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of the Borrower and the Subsidiaries;

(g) leases, licenses, software-related escrow agreements, subleases and
sublicenses of assets (including real property and intellectual property
rights), in each case entered into in the ordinary course of business of the
Borrower and the Subsidiaries;

(h) Liens arising by virtue of any statutory, common law or contractual
provisions relating to banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depositary or
financial institution; and

(i) Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by the Borrower and the Subsidiaries in the ordinary course of
business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or Attributable Debt.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P of A-2 or higher or from Moody’s of P-2 or higher;

(c) investments in deposit accounts, certificates of deposit, banker’s
acceptances and time deposits maturing within 270 days after the date of
acquisition thereof issued or guaranteed by or placed with, any commercial bank
that has a short-term deposit rating issued by higher or by S&P of A-2 or higher
or by Moody’s of P-2 or higher;

 

23



--------------------------------------------------------------------------------

(d) short-term tax exempt securities rated not lower than MIG-1/+1 by either
Moody’s or S&P with provisions for liquidity or maturity accommodations of 183
days or less;

(e) repurchase agreements with a term of not more than 30 days relating to
securities described in clause (a) above and entered into with a commercial bank
satisfying the criteria described in clause (c) above;

(f) Investments in money market or similar funds not less than 95% of the assets
of which are comprised of assets of the types described in clauses (a), (b),
(c), (d) and (e) above; and

(g) in the case of any Foreign Subsidiary, investments denominated in the
currency of the jurisdiction in which such Subsidiary is organized that are
substantially similar to the assets referred to in clauses (a), (b), (c), (d),
(e) and (f) above.

“Permitted Secured Hedge” means any Hedging Agreement in respect of interest
rates or foreign currency exchange rates between the Borrower or any Subsidiary
with a counterparty that is, at the time such Hedging Agreement is entered into,
a Lender or Affiliate of a Lender.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PharMerica LTC” means PharMerica Long-Term Care, Inc. (formerly known as
PharMerica, Inc.), a Delaware corporation and, after giving effect to the
Spin-off Transactions, a wholly owned subsidiary of the Borrower.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction or by way of merger or consolidation) of any property or
asset of the Borrower or any Subsidiary, including any sale or issuance to a
Person other than the Borrower or a Subsidiary of Equity Interests in any
Subsidiary, other than (i) dispositions permitted by clauses (a), (b) and (d) of
Section 6.05 and (ii) other dispositions resulting in aggregate Net Proceeds not
exceeding $5,000,000 in the case of any single transaction or series of related
transactions; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset

 

24



--------------------------------------------------------------------------------

of the Borrower or any Subsidiary resulting in aggregate Net Proceeds exceeding
$5,000,000; or

(c) the incurrence by the Borrower or any Subsidiary of any Indebtedness, other
than, to the extent prepayment is not otherwise required in connection with the
incurrence thereof, Indebtedness permitted by Section 6.01 (other than clause
(a)(x) thereof).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB, as its prime rate in effect at its principal office in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Pro Forma Financial Statements” means, collectively, (a) the pro forma
condensed balance sheet of the Borrower as of March 31, 2007, prepared giving
effect to the Transactions as if the Transactions had occurred on such date,
(b) the pro forma condensed statement of operations of the Borrower for the
three months ended March 31, 2007, prepared giving effect to the Transactions as
if the Transactions had occurred on the first day of such period, and (c) the
pro forma condensed statement of operations of the Borrower for the year of KPS
and its subsidiaries ended December 31, 2006, and for the year of PharMerica LTC
and its subsidiaries ended September 30, 2006, prepared giving effect to the
Transactions as if the Transactions had occurred on the respective first day of
each such year, in each case as included in the Form S-4/S-1.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness; (b) the maturity
of such Refinancing Indebtedness shall not be earlier, and the weighted average
life to maturity of such Refinancing Indebtedness shall not be shorter, than
that of such Original Indebtedness, and such Refinancing Indebtedness shall not
be required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default or a change in control or similar event) prior to the earlier
of (i) the maturity of such Original Indebtedness and (ii) the date six months
after the Term Maturity Date; (c) such Refinancing Indebtedness shall not
constitute an obligation of any Subsidiary (other than any Subsidiary that is
party to the Collateral Agreement as a guarantor and grantor thereunder) that
shall not have been an obligor in respect of such Original Indebtedness; (d) if
such Original Indebtedness shall have been subordinated to the Obligations, such
Refinancing Indebtedness shall also be subordinated to the Obligations on terms
not less favorable in any material respect to the Lenders; and (e) such
Refinancing Indebtedness shall not be secured by any Lien on any asset other
than the assets that secured such Original Indebtedness or by any Lien having a
higher priority relative to the Liens securing the Obligations than the Lien
that secured such Original Indebtedness.

 

25



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
aggregate Revolving Exposures, outstanding Term Loans and unused Commitments at
such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.09 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption or the Accession Agreement pursuant to which such
Lender shall have assumed or acquired its Revolving Commitment, as applicable.
The initial aggregate amount of the Lenders’ Revolving Commitments is
$150,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means July 31, 2012.

“Rhino Merger Sub” means Rhino Merger Corporation, a Delaware corporation.

 

26



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Borrower or any Subsidiary
under each Permitted Secured Hedge and (c) the due and punctual payment and
performance of all obligations owed from time to time by the Borrower or any
Subsidiary to a Lender or any of its Affiliates in respect of cash management
services or purchasing card programs provided to the Borrower or any Subsidiary,
in each case including obligations in respect of overdrafts, temporary advances,
interest and fees.

“Secured Party” means each applicable “Secured Party”, as defined in any
applicable Security Document.

“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the Mortgages, the IP Agreements and each other security agreement
or other instrument or document executed and delivered pursuant to Section 5.11
or 5.12 to secure any of the Obligations.

“Spin-off Transactions” means the transactions set forth below to be consummated
in each case on the Effective Date and pursuant to the Transaction Agreement:

(a) (i) Pharmacy Corporation of America, a Delaware corporation and a wholly
owned subsidiary of PharMerica LTC, will transfer its wholly owned subsidiaries
PMSI, Inc. and TMESYS, Inc., which conduct AmerisourceBergen’s workers’
compensation services businesses, to AmerisourceBergen or a subsidiary of
AmerisourceBergen that is not a subsidiary of PharMerica LTC, (ii) each of
AmerisourceBergen, PharMerica LTC, Kindred and KPS will take all actions
necessary to cause AmerisourceBergen and Kindred, respectively, to own all of
PharMerica LTC’s and KPS’s right, title and interest in all assets that are not
owned, used or held for use primarily in connection with the institutional
pharmacy business of PharMerica LTC and KPS, respectively, and to assign and
transfer to AmerisourceBergen and Kindred, respectively, all of PharMerica LTC’s
and KPS’s liabilities not relating to its institutional pharmacy business and
(iii) each of AmerisourceBergen, PharMerica LTC, Kindred and KPS will take all
actions necessary to cause PharMerica LTC and KPS, respectively, to own all of
AmerisourceBergen’s and Kindred’s right, title and interest in all assets used
or held for use primarily in connection with the institutional pharmacy business
that are not already owned by PharMerica LTC and KPS, and to assign and transfer
to PharMerica LTC and KPS, respectively, all of AmerisourceBergen’s and
Kindred’s liabilities relating to its institutional pharmacy business that are
not already liabilities of PharMerica LTC and KPS, respectively;

 

27



--------------------------------------------------------------------------------

(b) using the proceeds of the Spinco Loans, PharMerica LTC will repay
intercompany account balances and will make a cash distribution of any remaining
proceeds to AmerisourceBergen, and KPS will repay intercompany account balances
and will make a cash distribution of any remaining proceeds to KHO, which
intercompany account balance repayments and cash distributions will total not
more than $250,000,000 in the aggregate (together, the “Spinco Distributions”);

(c) immediately following the Spinco Distribution by KPS but prior to the
spin-off of KPS described in clause (d), KHO will distribute all the outstanding
shares of KPS to Kindred;

(d) immediately following the transactions described in clauses (b) and (c),
AmerisourceBergen will spin-off PharMerica LTC to the stockholders of
AmerisourceBergen and Kindred will spin-off KPS to the stockholders of Kindred
(together, the “Spin-offs”);

(e) immediately following the Spin-offs, Hippo Merger Sub will merge with and
into PharMerica LTC, with PharMerica LTC as the surviving corporation, and Rhino
Merger Sub will merge with and into KPS, with KPS as the surviving corporation
(together, the “Mergers”), and each of PharMerica LTC and KPS will thereby
become a wholly owned direct subsidiary of the Borrower; and

(f) pursuant to the Mergers all outstanding shares of PharMerica LTC and KPS
will be converted into shares of the Borrower and shares of the Borrower will,
as consideration for the Mergers, be credited to the stockholders of PharMerica
LTC and KPS in uncertificated book-entry form.

“Spin-offs” has the meaning assigned to such term in the definition of Spin-off
Transactions.

“Spinco Distributions” has the meaning assigned to such term in the definition
of Spin-off Transactions.

“Spinco Loan Agreements” means, collectively, (a) the Spinco Loan Agreement
dated as of July 31, 2007, between PharMerica LTC, as borrower, and JPMCB, as
lender, and (b) the Spinco Loan Agreement dated as of July 31, 2007, between
KPS, as borrower, and JPMCB, as lender.

“Spinco Loans” means the loans in an aggregate principal amount of up to
$250,000,000 made pursuant to the Spinco Loan Agreements.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages

 

28



--------------------------------------------------------------------------------

shall include those imposed pursuant to such Regulation D. LIBO Rate Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower. For purposes of the
representations and warranties made herein on (and the conditions to borrowing
on) the date hereof and on the Effective Date, the term “Subsidiary” includes
PharMerica LTC, KPS and each subsidiary of each of them after giving effect to
the Spin-off Transactions.

“Subsidiary Equity Disposition Amount” means, at any time, (a) $50,000,000, less
(b) the aggregate consideration paid by the Borrower and the Subsidiaries for
Permitted Acquisitions of the type referred to in clause (b) of the definition
of the term “Permitted Acquisition” that shall have been consummated from and
after the Effective Time and prior to such time (the amount of such
consideration being determined as set forth in the definition of the term
“Permitted Acquisition”).

“Subsidiary Loan Party” means each wholly owned Subsidiary, other than (a) any
Subsidiary that is a CFC or (b) at the election of the Borrower, any Subsidiary
that (i) does not conduct any business operations, (ii) has assets with a total
book value not in excess of $100,000 and (iii) does not have any Indebtedness
outstanding.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

29



--------------------------------------------------------------------------------

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder, expressed as an amount representing
the maximum principal amount of the Term Loan to be made by such Lender, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Term Commitment, as
applicable. The initial aggregate amount of the Lenders’ Term Commitments is
$275,000,000.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Term Maturity Date” means July 31, 2012.

“Total Indebtedness” means, as of any date, the sum, without duplication, of
(a) the aggregate principal amount of Indebtedness of the Borrower and the
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, and (b) the aggregate principal amount of Indebtedness of
the Borrower and the Subsidiaries outstanding as of such date that is not
required to be reflected on a balance sheet in accordance with GAAP, determined
on a consolidated basis; provided that, for purposes of clause (b) above, the
term “Indebtedness” shall not include contingent obligations of the Borrower or
any Subsidiary as an account party in respect of any letter of credit or letter
of guaranty to the extent such letter of credit or letter of guaranty does not
support Indebtedness; provided further, however, that the term “Total
Indebtedness” shall exclude the portion of Indebtedness of any Subsidiary that
is not a wholly owned Subsidiary corresponding to the percentage of the equity
of such Subsidiary represented by Equity Interests not owned directly or
indirectly by the Borrower (it being understood, however, that to the extent
such Indebtedness is Guaranteed by the Borrower or any wholly owned Subsidiary,
such Indebtedness shall be included in Total Indebtedness).

“Transaction Agreement” means the Master Transaction Agreement dated as of
October 25, 2006 and amended as of June 4, 2007, by and among AmerisourceBergen,
PharMerica LTC, Kindred, KHO, KPS, the Borrower, Hippo Merger Sub and Rhino
Merger Sub.

“Transactions” means (a) the consummation of the Spin-off Transactions, (b) the
execution, delivery and performance by the Borrower and the Subsidiary Loan
Parties of the Spinco Loan Agreements and the Loan Documents, the borrowing of
the Spinco Loans, the Term Loans and Revolving Loans, the use of the proceeds
thereof, the issuance of Letters of Credit and the creation of the Liens under
the Security Documents and (c) the payment of costs and expenses incurred in
connection with the foregoing.

 

30



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Uniform Commercial Code” means the Uniform Commercial Code as adopted and in
effect from time to time in the State of New York.

“wholly owned”, when used in reference to a subsidiary of any Person, means any
subsidiary of such Person all the Equity Interests in which, other than
directors’ qualifying shares and/or other nominal amounts of Equity Interests
that are required to be held by Persons under applicable law, are owned,
directly or indirectly, by such Person or another wholly owned Subsidiary of
such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Revolving Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”)
or by Class and Type (e.g., a “LIBO Rate Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and to any successor law or
regulation, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

31



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature (including the term “unrestricted cash and cash equivalents”) shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof (other than Section 5.01(a) or
5.01(b)) to eliminate the effect of any change occurring after the date hereof
in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof (other than Section 5.01(a) or 5.01(b)) for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition, investment, sale, disposition, merger or similar event
(i) shall reflect on a pro forma basis such event and, to the extent applicable,
the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act of 1933,
as amended, and (ii) in the case of any acquisition (including pursuant to a
merger or consolidation, but excluding, for the avoidance of doubt, the
Transactions to occur on the Effective Date) may reflect pro forma adjustments
for cost savings (net of continuing associated expenses) to the extent such cost
savings are factually supportable and have been realized or are reasonably
expected to be realized within 12 months following such acquisition, provided
that the Borrower shall have delivered to the Administrative Agent a certificate
of the chief financial officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that such cost savings meet
the requirements set forth in this clause (ii), together with reasonably
detailed calculations demonstrating such satisfaction).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Lender having a Term Commitment shall make a Term Loan to the Borrower
on the Effective Date in a principal amount not exceeding its Term Commitment
and (b) each Lender having a Revolving Commitment agrees to make Revolving Loans
to the Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment or (ii) the aggregate
principal amount of all Revolving Loans outstanding on the Effective Date
exceeding $20,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

 

32



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or LIBO Rate Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Borrower shall have
provided an indemnity satisfactory to the Administrative Agent extending the
benefits of Section 2.16 to the Lenders in respect of such Borrowings. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 (except, following any repayment pursuant to Section 2.11(c), where
compliance with this requirement is not possible) and not less than $5,000,000.
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $500,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight LIBO
Rate Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date or Term Maturity Date, as applicable.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a LIBO Rate Borrowing, not later than 12:00 noon,
New York City time, (i) in the case of the Term Borrowing or a Revolving
Borrowing to be made on the Effective Date (in the event the Borrower shall have
provided a pre-funding indemnity agreement reasonably acceptable to the
Administrative Agent), one Business Day prior to the date of the proposed
Borrowing or (ii) in the case of any other Revolving Borrowing, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 a.m., New York City time, on the date of

 

33



--------------------------------------------------------------------------------

the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Borrowing or Term
Borrowing;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

(v) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBO Rate Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time after the Effective Date and during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $10,000,000 or (ii) the aggregate Revolving Exposures of all Revolving
Lenders exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by hand delivery or facsimile),
not later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice

 

34



--------------------------------------------------------------------------------

received from the Borrower. The Swingline Lender shall make each Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the applicable Issuing Bank) by 4:00 p.m., New
York City time, on the requested date of such Swingline Loan (it being agreed
that such Swingline Loan will be made available within two hours after the
applicable notice is given, if given prior to 2:00 p.m., New York City time).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or, so long as the Borrower is a joint and several
co-applicant with respect

 

35



--------------------------------------------------------------------------------

thereto, the account of any Subsidiary, denominated in dollars and in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. The Borrower unconditionally and irrevocably agrees that, in connection
with any Letter of Credit issued for the account of any Subsidiary as provided
in the first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $25,000,000
and (ii) the aggregate Revolving Exposures of all Revolving Lenders shall not
exceed the aggregate Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date (the “LC Expiration
Date”); provided that, at the request of the Borrower, any Letter of Credit may
contain customary “evergreen” provisions pursuant to which such Letter of Credit
will automatically be renewed for successive periods of one year or less (but,
in no event, beyond the LC Expiration Date) unless the applicable Issuing Bank
notifies the beneficiary thereof at least a specified number of days prior to
the then-applicable expiration date that such Letter of Credit will not be
renewed.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the

 

36



--------------------------------------------------------------------------------

part of the applicable Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 11:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 3:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 11:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $500,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to

 

37



--------------------------------------------------------------------------------

reimburse an Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that nothing contained in this paragraph or
otherwise in this Agreement shall be construed to excuse an Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, wilful misconduct or bad faith on the part of an Issuing
Bank (as finally determined by a court of competent jurisdiction, which
judgment, if appealed, has been affirmed), such Issuing Bank shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, an Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit and shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by hand delivery or facsimile) of
such demand for

 

38



--------------------------------------------------------------------------------

payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing or if the Borrower is required to provide cash collateral pursuant to
Section 2.11(b), on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposures representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, (i) upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII or (ii) upon the
occurrence of the circumstance described in Section 2.11(b). Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been

 

39



--------------------------------------------------------------------------------

cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.11(b).

(j) Designation of Additional Issuing Banks. From time to time, the Borrower may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders or Affiliates of Lenders that agree to serve
in such capacity as provided below. The acceptance by a Lender or an Affiliate
of a Lender of any appointment as an Issuing Bank hereunder shall be evidenced
by an agreement, which shall be in a form satisfactory to the Borrower and the
Administrative Agent, executed by such Lender or Affiliate of a Lender, the
Borrower and the Administrative Agent and, from and after the effective date of
such agreement, (i) such Lender or Affiliate of a Lender shall have all the
rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender or Affiliate of a Lender in its capacity as an Issuing Bank.

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank and the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Issuing Bank acknowledging
receipt of such notice and (ii) the 10th Business Day following the date of the
delivery thereof. From and after the effective date of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not issue additional Letters of Credit.

(l) Issuing Bank Reports. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.

 

40



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such funds available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.05(e) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the other Loans included in such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a LIBO Rate Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a LIBO Rate Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective

 

41



--------------------------------------------------------------------------------

date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a Term
Borrowing, be continued as a LIBO Rate Borrowing for an additional Interest
Period of one month or (ii) in the case of a Revolving Borrowing be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a LIBO Rate Borrowing and (ii) unless repaid, each LIBO Rate
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitments shall terminate at 5:00 p.m., New York City
time, on the Effective Date and (ii) the Revolving Commitments shall terminate
on the Revolving Maturity Date.

 

42



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures of all Revolving Lenders would exceed the aggregate Revolving
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other financings or
asset dispositions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.09. Increase of Revolving Commitments. (a) The Borrower may on one or
more occasions, by written notice to the Administrative Agent, executed by the
Borrower and one or more commercial banks, finance companies, insurance
companies or other financial institutions or funds (any such Person referred to
in this Section being called an “Increasing Lender”), which may include any
Lender, cause new Revolving Commitments to be extended by the Increasing Lenders
or cause the existing Revolving Commitments of the Increasing Lenders to be
increased, as the case may be (any such extension or increase, a “Commitment
Increase”), in an amount for each Increasing Lender set forth in such notice;
provided that (i) the aggregate amount of Commitment Increases effected pursuant
to this paragraph shall not exceed $50,000,000, (ii) each Increasing Lender, if
not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed), (iii) each Increasing Lender, if not already a Lender hereunder, shall
become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form reasonably
satisfactory to the Administrative Agent and the Borrower (an “Accession
Agreement”) and (iv) each Commitment Increase shall be in an aggregate principal
amount of not less than $25,000,000. New Revolving Commitments and increases in
Revolving Commitments shall become effective on the date specified in the
applicable notice delivered pursuant to this paragraph (which shall not be a
date preceding the date of the delivery of such notice to the Administrative
Agent); provided, however, that (A) the Commitment Increase of any Increasing
Lender that is not already a Lender shall not be effective until and unless such
Increasing Lender shall have delivered to the Administrative Agent an Accession
Agreement as set forth above and (B) the Commitment Increase of any Increasing
Lender shall not be effective unless, on the Increase Effective Date with
respect thereto, the Borrower shall have delivered to the

 

43



--------------------------------------------------------------------------------

Administrative Agent a certificate, dated as of such Increase Effective Date, of
a Financial Officer of the Borrower to the effect that on such Increase
Effective Date the conditions set forth in paragraphs (a) and (b) of
Section 4.02 are satisfied (with all references in such paragraphs to a
Borrowing being deemed to be references to such extension or increase). Upon the
effectiveness of any Accession Agreement to which any Increasing Lender is a
party, (1) such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges, and
subject to all obligations, of a Revolving Lender hereunder and (2) Schedule
2.01 shall be deemed to have been amended to reflect the Revolving Commitment of
such Increasing Lender as provided in such Accession Agreement. Upon the
effectiveness of any increase pursuant to this Section in the Revolving
Commitment of a Lender already a party hereto, Schedule 2.01 shall be deemed to
have been amended to reflect the increased Revolving Commitment of such Lender.

(b) On the effective date of any Commitment Increase pursuant to this Section
(the “Increase Effective Date”), (i) the aggregate principal amount of the
Revolving Loans outstanding (the “Initial Loans”) immediately prior to giving
effect to the applicable Commitment Increase on the Increase Effective Date
shall be deemed to be repaid, (ii) after the effectiveness of the Commitment
Increase, the Borrower shall be deemed to have received new Borrowings (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Loans and of the Types and for the Interest
Periods specified in a Borrowing Request delivered to the Administrative Agent
in accordance with Section 2.03, (iii) each Revolving Lender shall pay to the
Administrative Agent in same day funds an amount equal to the difference, if
positive, between (A) such Lender’s Applicable Percentage (calculated after
giving effect to the Commitment Increase) of the Subsequent Borrowings and
(B) such Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase) of the Initial Loans, (iv) after the Administrative Agent
receives the funds specified in clause (iii) above, the Administrative Agent
shall pay to each Revolving Lender the portion of such funds that is equal to
the difference, if positive, between (A) such Lender’s Applicable Percentage
(calculated without giving effect to the Commitment Increase) of the Initial
Loans and (B) such Lender’s Applicable Percentage (calculated after giving
effect to the Commitment Increase) of the amount of the Subsequent Borrowings,
(v) each Increasing Lender and each other Revolving Lender shall be deemed to
hold its Applicable Percentage of each Subsequent Borrowing (each calculated
after giving effect to the Commitment Increase) and (vi) the Borrower shall pay
each Revolving Lender any and all accrued but unpaid interest on the Initial
Loans. The deemed payments made pursuant to clause (i) above in respect of each
LIBO Rate Loan shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 2.16 if the Increase Effective Date occurs other than
on the last day of the Interest Period relating thereto and breakage costs
result.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender on the

 

44



--------------------------------------------------------------------------------

Term Loan Maturity Date and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans that were outstanding on the
date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b) In the event and on such occasion that the aggregate Revolving Exposures of
all Revolving Lenders exceeds the aggregate Revolving Commitments, the Borrower
shall prepay Revolving Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(i)) in an aggregate amount equal
to such excess.

 

45



--------------------------------------------------------------------------------

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event,
the Borrower shall, on the day such Net Proceeds are received (or, in the case
of a Prepayment Event described in clause (a) or (b) of the definition of the
term “Prepayment Event”, within 10 Business Days after such Net Proceeds are
received), prepay Term Borrowings in an aggregate amount equal to such Net
Proceeds; provided that, in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event”, if the Borrower shall
prior to the date of the required prepayment deliver to the Administrative Agent
a certificate of a Financial Officer to the effect that the Borrower and the
Subsidiaries intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 365 days (or, if the Borrower or
any Subsidiary has, prior to the expiration of such 365-day period, entered into
a binding commitment to so reinvest such Net Proceeds, within 180 days after the
date of such commitment) after receipt of such Net Proceeds, to acquire assets
to be used in the business of the Borrower and the Subsidiaries, and certifying
that no Event of Default has occurred and is continuing then no prepayment shall
be required pursuant to this paragraph in respect of the Net Proceeds in respect
of such event (or the portion of such Net Proceeds specified in such
certificate, if applicable) except to the extent of any such Net Proceeds
therefrom that have not been so applied by the end of such 365-day period (or,
if applicable, such 180-day period), at which time a prepayment shall be
required in an amount equal to the Net Proceeds that have not been so applied.

(d) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (e) of this Section.

(e) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
hand delivery or facsimile) of any prepayment hereunder (i) in the case of
prepayment of a LIBO Rate Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, (A) if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08 and (B) a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other financings or asset dispositions, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the prepayment date specified in such
notice) if such condition is not satisfied. Promptly following receipt of any
such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any

 

46



--------------------------------------------------------------------------------

Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue,
for each day at the Applicable Rate for such day, on the average daily unused
amount of the Revolving Commitment of such Lender for each day during the period
from and including the Effective Date to but excluding the date on which such
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue for each day at the Applicable Rate
used to determine the interest rate applicable to LIBO Rate Revolving Loans for
such day, on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) for each day
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and such Issuing Bank on the
aggregate LC Exposure attributable to Letters of Credit issued by such Issuing
Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) for each day during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any such LC Exposure, as
well as each Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

47



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent and the Arranger, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower, the Administrative Agent and the Arranger.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each LIBO Rate Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBO Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

48



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Rate Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a LIBO Rate Borrowing, such Borrowing
shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Rate Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) in respect
of its LIBO Rate Loans or its participation in or issuance or maintenance of
Letters of Credit, other than, in each case, any increase in cost attributable
to Taxes (as to which Section 2.17 shall solely govern), then the Borrower will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit

 

49



--------------------------------------------------------------------------------

issued by such Issuing Bank, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(e) and is revoked in accordance therewith), or (d) the
assignment of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a LIBO
Rate Loan, such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender in good faith to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the

 

50



--------------------------------------------------------------------------------

commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the LIBO Rate market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
each Lender and each Issuing Bank, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, the Collateral Agent, such Lender or such Issuing Bank, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) If the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank is entitled to an exemption from or reduction of Indemnified Taxes or Other
Taxes with respect to payments under this Agreement or any other Loan Document,
it shall deliver to the Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate. Without limiting the

 

51



--------------------------------------------------------------------------------

foregoing, each Foreign Lender, before it signs and delivers this Agreement, in
the case of each Foreign Lender party hereto on the Effective Date, or before it
becomes a Lender, in the case of each other Foreign Lender, and from time to
time thereafter, before the date any such form expires or becomes obsolete or
invalid, shall provide the Borrower (with a copy to the Administrative Agent)
with, as appropriate (i) Internal Revenue Service Form W-8BEN in duplicate, or
any successor form prescribed by the Internal Revenue Service, certifying that
such Foreign Lender is entitled to benefits under an income tax treaty to which
the United States is a party and which exempts such Foreign Lender from United
States withholding tax or reduces the rate of withholding tax on payments of
interest for the account of such Foreign Lender, (ii) Internal Revenue Service
Form W-8BEN in duplicate, or any successor form prescribed by the Internal
Revenue Service and a statement signed under penalty of perjury that it is not
(A) a “bank” as described in Section 881(c)(3)(A) of the Code, (B) a 10%
shareholder of the Borrower (within the meaning of Section 871(h)(3)(B) of the
Code) or (C) a controlled foreign corporation related to the Borrower within the
meaning of Section 864(d)(4) of the Code, or (iii) Internal Revenue Service Form
W-8ECI in duplicate, or any successor form prescribed by the Internal Revenue
Service, certifying that the income receivable pursuant to the Loan Documents is
effectively connected with the conduct of such Foreign Lender’s trade or
business in the United States and exempt from United States withholding tax.

(f) If the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, the Collateral Agent, such Lender or such Issuing Bank and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent, the Collateral Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, the Collateral Agent, such Lender or
such Issuing Bank in the event the Administrative Agent, the Collateral Agent,
such Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Borrower or any other Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without

 

52



--------------------------------------------------------------------------------

set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent to the
applicable account specified by the Administrative Agent for the account of the
applicable Lenders or, in any such case, to such other account as the
Administrative Agent shall from time to time specify in a notice delivered to
the Borrower, except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it

 

53



--------------------------------------------------------------------------------

may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid (it being
understood that the Borrower shall not be deemed to be in breach of any of its
obligations hereunder solely as a result of such application by the
Administrative Agent of any amounts received by it from or on behalf of the
Borrower for the account of such Lender).

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender has
failed to consent to a proposed amendment, waiver, modification, discharge or
termination which pursuant to

 

54



--------------------------------------------------------------------------------

the terms of Section 9.02 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, each Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments and
(iv) in the case of any such assignment resulting from the failure to provide a
consent, the assignee shall have given such consent. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver, consent or approval by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and the Subsidiaries is
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
organization and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, has all requisite power and authority and all Governmental Approvals
(including without limitation those required by Medicaid Regulations and
Medicare Regulations) to carry on its business as now conducted and as proposed
to be conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equity holder
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Borrower or such Loan Party (as the case may
be), enforceable against the Borrower or such Loan Party (as

 

55



--------------------------------------------------------------------------------

the case may be) in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally, concepts of reasonableness and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except such as have been obtained or made
and are in full force and effect and filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any applicable law or regulation
or the charter, bylaws or other organizational documents of the Borrower or any
of the Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of the Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of the Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of the Subsidiaries,
except Liens created under the Loan Documents, in each case (other than, in the
case of clause (b), with respect to any violations of charter, bylaws or other
organizational documents referred to therein) except where the foregoing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) KPS has
heretofore furnished to the Lenders (i) the consolidated balance sheet and
related statements of operations, stockholder’s equity and cash flows of KPS and
its subsidiaries as of and for the fiscal year ended December 31, 2006, reported
on by PricewaterhouseCoopers LLP, independent public accountants, and (ii) the
condensed consolidated balance sheet and related condensed consolidated
statements of operations and cash flows of KPS and its subsidiaries as of and
for the fiscal quarter ended March 31, 2007, as included in the Form S-4/S-1.
Such consolidated financial statements present fairly, in all material respects,
the consolidated financial position and consolidated results of operations and
cash flows of the KPS and its consolidated subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) PharMerica LTC has heretofore furnished to the Lenders (i) the carved-out
balance sheet and related carved-out statements of operations, parent’s
investment and cash flows of PharMerica LTC and its subsidiaries as of and for
the fiscal year ended September 30, 2006, reported on by Ernst & Young LLP,
independent public accountants, and (ii) the carved-out balance sheet and
related carved-out statement of operations of PharMerica LTC as of and for the
fiscal quarter ended March 31, 2007 and the related carved-out statements of
operations and cash flows for the portion of the fiscal year then ended, as
included in the Form S-4/S-1. Such carved-out financial statements present
fairly, in all material respects, the carved-out financial position and
carved-out results of operations and cash flows of the PharMerica LTC and its
subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

56



--------------------------------------------------------------------------------

(c) The Borrower has heretofore furnished to the Lenders the Pro Forma Financial
Statements. The Pro Forma Financial Statements (i) have been prepared in good
faith based on the same assumptions used to prepare the pro forma financial
statements included in the Information Memorandum (which assumptions are
believed by the Borrower to be reasonable), (ii) are based on the information
available at the time of preparation thereof, reasonably reflect the adjustments
appropriate to give pro forma effect to the Transactions and (iii) are derived
from the historical financial statements referred to in Sections 3.04(a) and
3.04(b) above.

(d) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum, after giving effect to the
Transactions, none of the Borrower or the Subsidiaries has, as of the Effective
Date, any material contingent liabilities, unusual long-term commitments or
unrealized losses.

(e) There has been no material adverse change in the business, operations,
assets, financial condition or results of operations of the Borrower and the
Subsidiaries, taken as a whole, since March 31, 2007.

SECTION 3.05. Properties. (a) Each of the Borrower and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business (including its Mortgaged Properties), except for Liens
permitted by Section 6.02.

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) As of the Effective Date, none of the Borrower and the Subsidiaries owns any
real property.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of the Subsidiaries that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
or otherwise has knowledge of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any

 

57



--------------------------------------------------------------------------------

Governmental Authority applicable to it or its property (including without
limitation, Medicaid Regulations, Medicare Regulations, ERISA and environmental
matters) and, as of the Effective Date, all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of the
Subsidiaries is or is required to register as an “investment company” under the
Investment Company Act of 1940.

SECTION 3.09. Taxes. The Borrower and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed by
them and have paid or caused to be paid all Taxes shown to be due and payable on
such returns, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has, to the extent required by GAAP, set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $10,000,000 the fair market value of the assets of all such
underfunded Plans.

SECTION 3.11. Disclosure. The Information Memorandum and the other reports,
financial statements, certificates and other written information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished), taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being recognized that projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered thereby may
differ significantly from the projected results and such differences may be
material.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, (a) each Subsidiary of the Borrower as of
the Effective Date, identifying each Subsidiary that is a Subsidiary Loan Party
as such.

 

58



--------------------------------------------------------------------------------

SECTION 3.13. Insurance. Schedule 3.13 sets forth, as of the Effective Date, a
description of all insurance maintained by or on behalf of the Borrower and the
Subsidiaries as of the Effective Date. As of the Effective Date, all material
premiums in respect of such insurance have been paid. The Borrower believes that
the insurance maintained by or on behalf of the Borrower and the Subsidiaries is
adequate.

SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, whether directly or indirectly, for any purpose which entails a
violation (including on the part of any Lender) of Regulation U or X of the
Board.

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of each Solvency Group,
at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Solvency Group will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) each Solvency Group will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) each Solvency Group will not have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the
Effective Date. For purposes of this Section 3.15, “Solvency Group” means each
of the following three groups (i) the Borrower and the Subsidiaries on a
consolidated basis, (ii) KPS and its subsidiaries on a consolidated basis and
(iii) PharMerica LTC and its subsidiaries on a consolidated basis.

SECTION 3.16. Collateral Matters. (a) When executed and delivered, the
Collateral Agreement will be effective to create in favor of the Collateral
Agent for the ratable benefit of the Secured Parties a valid security interest
in the Collateral (as defined therein) in which a security interest may be
created under Article 9 of the Uniform Commercial Code and (i) when the
Collateral (as defined therein) constituting certificated securities (as defined
in the Uniform Commercial Code) is delivered to the Collateral Agent thereunder
together with instruments of transfer duly endorsed in blank, the security
interest of the Collateral Agent therein will constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person
(subject only to Liens permitted under Section 6.02), and (ii) when financing
statements in appropriate form are filed in the jurisdiction of organization of
the applicable Loan Party specified in the Perfection Certificate, the security
interest of the Collateral Agent therein will constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the remaining Collateral (as defined therein) to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements therein, prior
and superior to the rights of any other Person (subject only to Liens permitted
under Section 6.02).

(b) Each Mortgage, upon execution and delivery by the parties thereto and the
recording and filing thereof in the applicable jurisdiction specified therein,
will create

 

59



--------------------------------------------------------------------------------

in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid, enforceable and perfected Lien on all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, prior and superior in right to any other
Person (but subject to Liens or other encumbrances for which exceptions are
taken in the policies of title insurance delivered in respect of the Mortgaged
Properties and subject to Liens permitted under Section 6.02).

(c) Upon the recordation of the applicable IP Agreement with the United States
Patent and Trademark Office and the United States Copyright Office, the security
interest of the Collateral Agent created under the Collateral Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Intellectual Property (as defined in the
Collateral Agreement) that constitutes Collateral (as defined in the Collateral
Agreement) in which a security interest may be perfected by filing in the United
States Patent and Trademark Office or the United States Copyright Office, in
each case prior and superior in right to any other Person, subject to Liens
permitted under Section 6.02 (it being understood that subsequent recordings in
the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks and trademark
applications or copyrights, respectively, acquired by the Loan Parties after the
Effective Date).

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder and the obligations of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page) that such party
has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Davis Polk & Wardwell, special counsel for the Borrower,
substantially in the form of Exhibit D, and (ii) local counsel opinions with
respect to Subsidiary Loan Parties organized in the State of Delaware or the
State of California, in each case in form and substance reasonably satisfactory
to the Administrative Agent.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan

 

60



--------------------------------------------------------------------------------

Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate of the Borrower,
dated the Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in paragraphs (h) and (i) of
this Section and paragraphs (a) and (b) of Section 4.02.

(e) The Collateral and Guarantee Requirement shall be satisfied and the
Administrative Agent shall have received a completed Perfection Certificate of
the Borrower, dated the Effective Date and signed by a Financial Officer of the
Borrower, together with all schedules contemplated thereby, and the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been, or substantially
simultaneously with the initial funding of Loans on the Effective Date will be,
released.

(f) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 is in effect, together with endorsements naming the
Collateral Agent, for the benefit of the Secured Parties, as additional insured
and loss payee thereunder to the extent required under Section 5.07.

(g) The Administrative Agent shall have received a customary certificate of the
Borrower, dated the Effective Date and signed by the chief financial officer of
the Borrower, certifying as to the solvency (within the meaning of Section 3.15)
after giving effect to the Transactions on the Effective Date of each of (i) the
Borrower and the Subsidiaries on a consolidated basis, (ii) KPS and its
subsidiaries on a consolidated basis and (iii) PharMerica LTC and its
subsidiaries on a consolidated basis.

(h) The Spin-off Transactions shall have been, or shall substantially
simultaneously be, consummated on the terms and conditions set forth in the
Transaction Agreement and related agreements and consistent in all material
respects with the information set forth in the Form S-4/S-1. There shall be no
material payments to AmerisourceBergen, Kindred or their affiliates in respect
of the Spin-offs other than the Spinco Distributions and as otherwise required
under the Transaction Agreement and related agreements. No term or condition of
the Transaction Agreement or any related agreement shall have been waived,
amended or otherwise modified in a manner material and adverse to the interests
of the Lenders from the forms thereof provided to the Administrative Agent prior
to the date hereof without the prior approval of the Administrative Agent. The
Administrative Agent shall have received true and complete copies of the
Transaction Agreement and all material agreements delivered thereunder or in
connection therewith.

 

61



--------------------------------------------------------------------------------

(i) All Indebtedness and Guarantees of the Borrower and the Subsidiaries
outstanding on the Effective Date (other than the Indebtedness referred to in
clauses (B) and (C) below) shall have been, or substantially simultaneously with
the initial funding of the Loans on the Effective Date shall be, repaid or
repurchased in full, all commitments relating thereto shall have been, or
substantially simultaneously with the initial funding of the Loans on the
Effective Date shall be, terminated, and all Liens or security interests related
thereto shall have been, or substantially simultaneously with the initial
funding of the Loans on the Effective Date shall be, terminated or released, in
each case on terms reasonably satisfactory to the Administrative Agent, and the
Borrower and the Subsidiaries shall have outstanding no Indebtedness or
preferred Equity Interests other than (A) the Loans, (B) the Indebtedness set
forth on Schedule 6.01 and (C) other Indebtedness in an aggregate principal
amount for all such Indebtedness not to exceed $5,000,000.

(j) The Lenders shall have received copies of each of (i) the bring-down
solvency opinion of American Appraisal Associates relating to AmerisourceBergen
and PharMerica LTC, delivered to the Board of Directors of AmerisourceBergen,
and the bring-down solvency opinion of Houlihan Lokey Howard & Zukin relating to
Kindred, KHO and KPS, delivered to the Board of Directors of Kindred, in each
case delivered at the time of the Spin-offs, and (ii) the bring-down opinions of
Pepper Hamilton LLP and Caplin & Drysdale, Chartered delivered to
AmerisourceBergen and Kindred, respectively, as to the tax-free treatment of the
Spin-offs.

(k) All material governmental, shareholder and third-party approvals and
consents necessary in connection with the Spin-offs, the Mergers and the
transactions contemplated thereby and referred to herein, and all governmental,
shareholder and third-party approvals and consents required in connection with
this Agreement and the Loan Documents and the Guarantees and security interests
in respect thereof that are material to the interests of the Lenders, shall have
been received and shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken by any applicable
authority.

(l) There shall not exist any action, suit, investigation, litigation or
proceeding pending or, to the knowledge of the Borrower, PharMerica LTC or KPS,
threatened in any court or before any arbitrator or governmental authority that
(i) has had or could reasonably be expected to have a material adverse effect on
the Borrower and the Subsidiaries or on PharMerica LTC, KPS and their respective
subsidiaries, taken as a whole, or any of the transactions contemplated hereby,
or (ii) relates to the financing transactions contemplated hereby which could
reasonably be expected to adversely affect the interests of the Lenders.

(m) All costs, fees, reasonable, documented, out-of-pocket expenses (including,
without limitation, reasonable, documented, out-of-pocket fees and expenses of
external counsel to the Arranger and the Administrative Agent) and other
compensation payable to JPMCB, the Arranger or the Lenders shall have

 

62



--------------------------------------------------------------------------------

been paid, in each case to the extent invoiced at least one Business Day prior
to the Effective Date.

(n) After giving effect to the Transactions on the Effective Date, the aggregate
amount of Revolving Loans outstanding shall not be greater than $20,000,000.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except in the case of any such
representation or warranty that expressly relates to a prior date or dates, in
which case such representation or warranty shall be true and correct on and as
of such prior date or dates.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, commencing
with the fiscal year ending on December 31, 2007 (or, if later, by the date the
Annual Report on Form 10-K of the Borrower for such fiscal year would have been
required to be filed under the rules and regulations of the SEC, giving

 

63



--------------------------------------------------------------------------------

effect to any automatic extension available thereunder for the filing of such
form), its audited consolidated balance sheet and related consolidated
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case, starting with the fiscal year
ending December 31, 2009, in comparative form the figures for the previous
fiscal year, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, commencing with the fiscal quarter ending on
September 30, 2007 (or, if later, by the date the Quarterly Report on Form 10-Q
of the Borrower for such fiscal quarter would have been required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for filing of such form), its consolidated
balance sheet and related consolidated statement of operations as of the end of
and for such fiscal quarter and related consolidated statements of operations
and cash flows for the then elapsed portion of the fiscal year, setting forth in
each case, starting with the fiscal quarter ending March 31, 2009, in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that, with respect to any such
consolidated financial statements, the filing with the SEC of a Section 302
certification and a Section 906 certification by a Financial Officer of the
Borrower in conjunction with any Quarterly Report on Form 10-Q of the Borrower
that contains such consolidated financial statements shall be deemed to satisfy
the requirement under this clause (b) to provide the specified certification by
a Financial Officer of the Borrower);

(c) within five Business Days after any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower,
which shall be in the form of Exhibit E, (i) certifying as to whether any
Default has occurred and is continuing, and specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Sections 6.12 and 6.13, (iii) stating whether any change in GAAP or in the
application thereof has occurred since December 31, 2006 (or, in the case of any
such change or application affecting the accounting of PharMerica LTC and its
subsidiaries, September 30, 2006) and (iv) certifying that all notices required
to be provided under Sections 5.03 and 5.11 have been provided;

 

64



--------------------------------------------------------------------------------

(d) (i) within five Business Days after any delivery of financial statements
under clause (a) or (b) above, the supplements to the schedule referred to in
Section 4.04(a) of the Collateral Agreement and (ii) within five Business Days
after any delivery of financial statements under clause (a) above, the
supplements to the schedule referred to in Section 4.04(b) of the Collateral
Agreement;

(e) as soon as available and in any event no later than March 31 of each fiscal
year, the Borrower’s budget for such fiscal year, setting forth the assumptions
used in preparing such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange (other than registration statements on Form S-8 or, to the extent
publicly available, any exhibits to any such report, proxy statement or other
materials), or distributed by the Borrower to its shareholders generally, as the
case may be; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; provided that no
patient-specific information shall be required to be delivered in violation of
any law, rule or regulation of any Governmental Authority, and no information
shall be required to be delivered if in the reasonable judgment of the
applicable Loan Party’s counsel such delivery would result in the waiver of any
attorney-client or other similar privilege with respect thereto.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov; provided that the Borrower shall deliver paper copies of
such information to any Lender that requests such delivery. Information required
to be delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

 

65



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$10,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of any change (a) in any Loan Party’s
legal name, (b) in any Loan Party’s Federal Taxpayer Identification Number or
identification number, if any, issued to it by the jurisdiction under the laws
of which it is organized, (c) in the jurisdiction of any Loan Party’s
organization or (d) in the type of organization of any Loan Party or its
corporate structure. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as and to the extent
required by the Security Documents.

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence (provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03) and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names used in its
business.

SECTION 5.05. Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its obligations, including Tax liabilities, before the
same shall become delinquent or in default, except where (a)(i) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(ii) the Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto to the extent required under GAAP and (iii) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation or (b) the failure to make such
payments, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. Except to the extent that the failure
to do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, the Borrower will, and will cause each of
the Subsidiaries to,

 

66



--------------------------------------------------------------------------------

keep and maintain all property used in its business in good working order and
condition, ordinary wear and tear excepted.

SECTION 5.07. Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. Each such policy (other than policies with respect to which the
following actions customarily are not required, as reasonably determined by the
Administrative Agent, including crime, fiduciary, kidnap & ransom, director &
officer or workers’ compensation insurance policies) of insurance shall (a) name
the Collateral Agent, on behalf of the Secured Parties, as an additional insured
thereunder, (b) in the case of each casualty insurance policy of any Loan Party,
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to the Administrative Agent, that names the Collateral Agent, on
behalf of the Secured Parties, as the loss payee thereunder and (c) provide for
at least 30 days’ prior written notice to the Collateral Agent of any
cancellation of such policy.

SECTION 5.08. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in conformity with GAAP, in all
material respects, shall be made of all dealings and transactions in relation to
its business and activities. The Borrower will, and will cause each of the
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records (other than
patient-related information the disclosure of which to such Person is prohibited
by any law, rule or regulation of any Governmental Authority), and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that unless an Event of Default shall have occurred and be continuing,
only the Administrative Agent, and representatives or agents of the
Administrative Agent designated by the Administrative Agent, may conduct such
visits and such visits shall be limited to no more than a single visit in each
calendar year; and (ii) no such discussion with any such independent accountants
shall be permitted unless the Borrower shall have received reasonable notice
thereof and a reasonable opportunity to participate therein.

SECTION 5.09. Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Medicare
Regulations, Medicaid Regulations, Environmental Laws and ERISA and the rules
and regulations thereunder) and, to the extent applicable, with the Corporate
Integrity Agreement, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

67



--------------------------------------------------------------------------------

SECTION 5.10. Use of Proceeds and Letters of Credit. The proceeds of the Term
Loans will be used only (a) to refinance in full the Spinco Loans, (b) to the
extent of any excess thereof after application pursuant to clause (a) above, to
pay fees and expenses incurred in connection with the Spin-off Transactions and
(c) to the extent of any excess thereof after application pursuant to the
foregoing clauses (a) and (b), for general corporate purposes of the Borrower
and the Subsidiaries. The proceeds of the Revolving Loans and Swingline Loans
will be used only for working capital and other general corporate purposes of
the Borrower and the Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose which entails a violation
(including on the part of any Lender) of Regulation U or X of the Board. Letters
of Credit will be used only for general corporate purposes of the Borrower and
the Subsidiaries.

SECTION 5.11. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Effective Date, the Borrower will, as promptly as
practicable, and in any event within 45 days (or such longer period as the
Administrative Agent may agree to in writing) after such Subsidiary is formed or
acquired, notify the Administrative Agent and the Lenders thereof and cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary (if it is a Subsidiary Loan Party) and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party. The foregoing shall not affect, in connection with any Permitted
Acquisition, the obligations of the Borrower set forth in the definition of the
term “Permitted Acquisition”.

SECTION 5.12. Further Assurances. (a) The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Administrative Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied at all
times, all at the reasonable expense of the Loan Parties. The Borrower also
agrees to provide to the Administrative Agent, from time to time upon request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b) If any material assets (including any fee interests in real property or
improvements thereto having a fair market value in excess of $5,000,000 but
excluding any other interests in real property or any other assets of a type not
theretofore included in the Collateral) are acquired by the Borrower or any
Subsidiary Loan Party after the Effective Date (other than assets constituting
Collateral under the Collateral Agreement that become subject to the Lien of the
Collateral Agreement upon the acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders, will cause such assets to be
subjected to a Lien securing the Obligations and will take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties.

 

68



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness existing on the date hereof and set forth in Schedule 6.01,
and Refinancing Indebtedness in respect thereof;

(iii) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that (A) any such Indebtedness of
a Loan Party to any Subsidiary that is not a Loan Party is subordinated to the
Obligations on terms customary for intercompany subordinated Indebtedness that
are reasonably satisfactory to the Borrower and the Administrative Agent and
(B) Indebtedness of any Subsidiary that is not a Loan Party to the Borrower or
any Subsidiary Loan Party shall be subject to Section 6.04;

(iv) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness of
any Subsidiary that is not a Loan Party shall be subject to Section 6.04;

(v) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and Refinancing Indebtedness in respect of any
such Indebtedness; provided that (A) such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (v) at any time outstanding shall not, when taken together with the
Attributable Debt in respect of all sale and leaseback transactions then
outstanding under Section 6.06, exceed $25,000,000;

(vi) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (A) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) the aggregate principal amount of

 

69



--------------------------------------------------------------------------------

Indebtedness permitted by this clause (vi) shall not exceed $10,000,000 at any
time outstanding;

(vii) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds;

(viii) other unsecured Indebtedness in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding;

(ix) other secured Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding; and

(x) other Indebtedness of the Borrower, provided that (A) all the Net Proceeds
thereof are applied on the date of the incurrence thereof to prepay Term Loans
in accordance with Section 2.11(c) and (B) the maturity of such Indebtedness
shall not be earlier, and the weighted average life to maturity of such
Indebtedness shall not be shorter, than that of the Term Loans.

(b) The Borrower will not permit any Subsidiary to issue any preferred stock or
other preferred Equity Interests.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof by more than the amount of the
accrued interest thereon and fees, expenses and premiums paid in connection with
such extension, renewal or replacement;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such

 

70



--------------------------------------------------------------------------------

Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof by more than the amount of the accrued interest thereon and fees,
expenses and premiums paid in connection with such extension, renewal or
replacement;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (v) of Section 6.01(a), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of the Borrower or any Subsidiary;

(f) Liens on assets or property of any Subsidiary securing Indebtedness or other
obligations of such Subsidiary owing to a Loan Party and Liens on assets and
property of any Foreign Subsidiary securing Indebtedness or other obligations
owing to a Foreign Subsidiary; and

(g) other Liens securing Indebtedness or other obligations in an aggregate
amount not exceeding $5,000,000 at any time outstanding.

Furthermore, the Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any purchase option, call or similar
right of a third party with respect to any Equity Interests of any Subsidiary,
other than (i) in connection with the sale, transfer or other disposition of all
of the Equity Interests in such Subsidiary held by the Borrower and the
Subsidiaries in a transaction permitted under Section 6.05, customary rights
contained in agreements relating to such sale, transfer or other disposition
applicable pending completion thereof and (ii) in the case of any Subsidiary
that is not a wholly owned Subsidiary, any put and call arrangements set forth
in its organizational documents or any related joint venture or similar
agreement.

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary (and, if any party to
such merger is a Subsidiary Loan Party, is a Subsidiary Loan Party) and
(iii) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless it is also permitted by
Section 6.04.

 

71



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of the Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests in or
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

(a) the Spin-off Transactions;

(b) Permitted Investments;

(c) investments existing on the date hereof and set forth on Schedule 6.04;

(d) investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries (that are Subsidiaries prior to such investments);
provided that (i) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Collateral Agreement (subject to the limitations
applicable to voting Equity Interests of a Foreign Subsidiary referred to in
paragraph (b) of the definition of Collateral and Guarantee Requirement) and
(ii) the aggregate amount, after giving effect to any such investment, of
investments by Loan Parties in, and loans and advances by Loan Parties to, and
Guarantees by Loan Parties of Indebtedness and other obligations of,
Subsidiaries that are not Loan Parties (excluding any such investments, loans,
advances and Guarantees existing on the date hereof and set forth on Schedule
6.04) shall not exceed the greater of $37,500,000 and 5.0% of Consolidated Total
Assets as of the end of the most recent fiscal quarter for which financial
statements of the Borrower have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, based upon
the pro forma balance sheet of the Borrower that is included in the Pro Forma
Financial Statements);

(e) loans or advances made by the Borrower to any Subsidiary or made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall, to the extent required under the
Collateral and Guarantee Requirement, be evidenced by a promissory note pledged
pursuant to the Collateral Agreement and (ii) the amount of such loans and
advances made by Loan Parties to Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (d) above;

 

72



--------------------------------------------------------------------------------

(f) Guarantees by the Borrower of Indebtedness or other obligations of any
Subsidiary and Guarantees by any Subsidiary of Indebtedness or other obligations
of the Borrower or any other Subsidiary; provided that (i) any such Guarantee
constituting Indebtedness is permitted by Section 6.01 and (ii) the aggregate
amount of Indebtedness and other obligations of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party shall be subject to the limitation
set forth in clause (d) above;

(g) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) Hedging Agreements permitted under Section 6.07;

(i) Permitted Acquisitions;

(j) investments consisting of extensions of credit in the nature of accounts
receivable arising in the ordinary course of business of the Borrower and the
Subsidiaries;

(k) prepaid expenses or lease, utility and other similar deposits, in each case
made in the ordinary course of business of the Borrower and the Subsidiaries;

(l) advances to officers, directors and employees of the Borrower and the
Subsidiaries in the ordinary course of business of the Borrower and the
Subsidiaries; provided that the aggregate amount of such advances outstanding at
any time shall not exceed $5,000,000;

(m) promissory notes or other obligations of officers or other employees of the
Borrower or any Subsidiary acquired in the ordinary course of business in
connection with such officers’ or employees’ acquisition of Equity Interests of
the Borrower (to the extent such acquisition is permitted under this Agreement),
so long as no cash, cash equivalents or other assets are advanced by the
Borrower or any Subsidiary in connection with such Investment;

(n) investments made as a result of the receipt of noncash consideration from a
sale, transfer or other disposition of any asset in compliance with
Section 6.05;

(o) investments by the Borrower and the Subsidiaries in Equity Interests of any
Person that is the subject of a transaction referred to in clause (ii) of the
last paragraph of Section 6.05 resulting from any such transaction consummated
from and after the Effective Date, provided that the aggregate amount thereof
shall not exceed at any time the Subsidiary Equity Disposition Amount at such
time;

(p) other investments not exceeding $10,000,000 in the aggregate in any fiscal
year; and

 

73



--------------------------------------------------------------------------------

(q) other investments, provided that, at the time each such investment is made,
the aggregate amount of investments made in reliance upon this clause (q) shall
not exceed the Available Amount at such time.

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
the Subsidiaries to issue any additional Equity Interest in such Subsidiary
(other than to the Borrower or another Subsidiary in compliance with
Section 6.04 or to the existing holders of its Equity Interests in proportion to
their existing holdings), except:

(a) sales of inventory and Permitted Investments in the ordinary course of
business, and sales of used or surplus equipment in the ordinary course of
business or in connection with or related to the Transactions;

(b) sales, transfers and dispositions to the Borrower or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section; provided that the aggregate fair market value
of all assets sold, transferred or otherwise disposed of in reliance upon this
clause (d) shall not exceed the greater of $75,000,000 or 10.0% of Consolidated
Total Assets as of the end of the most recent period of four consecutive fiscal
quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, based upon the pro forma balance sheet of the Borrower that is
included in the Pro Forma Financial Statements); and

(d) leases, licenses, subleases and sublicenses of assets in the ordinary course
of business of the Borrower and the Subsidiaries;

provided that all sales, transfers, leases and other dispositions permitted by
clause (c) above shall be made for fair value and for at least 75% cash
consideration.

Notwithstanding the foregoing, no such sale, transfer, lease or other
disposition of any Equity Interests in any Loan Party or any wholly owned
Subsidiary the Equity Interests in which are pledged under a Security Document
shall be permitted unless (i) such Equity Interests constitute all the Equity
Interests in such Subsidiary held by the Borrower and the Subsidiaries or
(ii) otherwise, immediately after giving effect to each such transaction,
investments by the Borrower and the Subsidiaries in Equity Interests of such
Subsidiary that is the subject thereof shall be permitted under Section 6.04(o)
and the Borrower and its Subsidiaries shall otherwise be in compliance with
Section 6.04.

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such

 

74



--------------------------------------------------------------------------------

property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred, except for any such
sale of any fixed or capital assets that is made for cash consideration in an
amount not less than the fair market value of such fixed or capital asset;
provided that the aggregate amount of the Attributable Debt in respect of such
sale and leaseback transactions under this Section 6.06 at any time outstanding
shall not, taken together with all then outstanding Indebtedness incurred under
Section 6.01(a)(v), exceed $25,000,000.

SECTION 6.07. Hedging Agreements. The Borrower will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement, except Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary has bona fide exposure and not for
speculative purposes.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that (i) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional Equity Interests (other than Disqualified Stock) otherwise
permitted hereunder, (ii) Subsidiaries may declare and pay dividends ratably
with respect to their Equity Interests, (iii) the Borrower may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for directors, officers or employees of the Borrower and the Subsidiaries,
in an aggregate amount during any fiscal year, taken together with the aggregate
amount of Restricted Payments made under clause (iv) during such fiscal year,
not exceeding $15,000,000, (iv) so long as no Default shall have occurred and be
continuing (or shall result from the payment thereof), the Borrower may make
other Restricted Payments in an aggregate amount during any fiscal year, taken
together with the aggregate amount of Restricted Payments made under clause
(iii) during such fiscal year, not exceeding $15,000,000, (v) the Borrower may
make repurchases of its Equity Interests (A) in connection with the exercise of
stock options if such Equity Interests represent all or a portion of the
exercise price thereof or (B) deemed to occur upon the withholding of a portion
of such Equity Interests issued to directors, officers or employees under an
equity compensation program of the Borrower and the Subsidiaries to cover
withholding tax obligations of such persons in respect of such issuance and
(vi) so long as no Default shall have occurred and be continuing (or shall
result from the payment thereof), the Borrower may make additional Restricted
Payments, provided that, at the time of the making thereof, the aggregate amount
of Restricted Payments made in reliance upon this clause (vi) shall not exceed
the Available Amount at such time; provided further that, (1) in the case of
clauses (iii), (iv) and (vi) above, no such Restricted Payment shall be made
unless immediately after giving effect thereto the sum of (I) the aggregate
amount of available and unused Revolving Commitments and (II) the aggregate
amount of unrestricted cash and cash equivalents owned by the Loan Parties on
such date free and clear of all Liens (other than Liens created under the Loan
Documents, Liens constituting Permitted Encumbrances (other than Permitted
Encumbrances of the type referred to in clause (c) or (d) of the term “Permitted
Encumbrances”) or other nonconsensual Liens arising as a matter of law) shall
exceed $50,000,000 and (2) in the case of dividends declared by the

 

75



--------------------------------------------------------------------------------

Borrower in reliance on clause (iv) above, and notwithstanding clause (1) above
or the continuance of a Default, the Borrower may pay any such dividends within
30 days after the date of declaration thereof if such payment would have been
permitted on the date of the declaration thereof.

(b) The Borrower will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness incurred under Section 6.01(a)(x) (the
“Restricted Debt”), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit
(except as a result of a change of control or asset sale), on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Restricted Debt, except (i) regularly scheduled interest and principal
payments as and when due and (ii) any other such payments or distributions in an
amount not to exceed the Available Amount at the time of the making thereof.

SECTION 6.09. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and the Subsidiary Loan
Parties not involving any other Affiliate, (c) any Restricted Payment permitted
by Section 6.08, (d) compensation and indemnification of, and other employment
arrangements with, officers and directors, (e) the consummation of the Spin-off
Transactions and (f) transactions pursuant to agreements the forms of which are
attached as exhibits to the Transaction Agreement or Form S-4/S-1.

SECTION 6.10. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Secured Obligations or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any amendment or modification expanding the scope of, any such
restriction or condition), (iii) clause (b) of the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of any asset or a Subsidiary pending such sale, provided such restrictions
and conditions apply only to the asset or Subsidiary that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness,

 

76



--------------------------------------------------------------------------------

and (v) clause (a) of the foregoing shall not apply to customary provisions in
leases, licenses and other contracts restricting the assignment thereof.

SECTION 6.11. Fiscal Year. The Borrower will not change its fiscal year to end
on any date other than December 31.

SECTION 6.12. Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any fiscal quarter of the Borrower to exceed the ratio set
forth below opposite the period that includes such day:

 

Period

   Ratio

At any time on or prior to June 30, 2008

   4.75 to 1.00

From July 1, 2008 through December 31, 2008

   4.50 to 1.00

From January 1, 2009 through December 31, 2009

   3.50 to 1.00

January 1, 2010 and thereafter

   3.00 to 1.00

SECTION 6.13. Fixed Charge Coverage Ratio. The Borrower will not (except at any
time the Leverage Ratio is less than 2.0 to 1.0 or both S&P and Moody’s shall
have in effect for the Borrower corporate credit ratings that are investment
grade) permit the ratio of (a) Consolidated EBITDAR to (b) Consolidated Fixed
Charges, in each case for any period of four consecutive fiscal quarters ending
on any date during any period set forth below, to be less than the ratio set
forth below opposite such period:

 

Period

   Ratio

At any time on or prior to December 31, 2008

   2.00 to 1.00

From January 1, 2009 through December 31, 2009

   2.25 to 1.00

January 1, 2010 and thereafter

   2.50 to 1.00

SECTION 6.14. Capital Expenditures. The Borrower and the Subsidiaries will not
make Capital Expenditures (other than those funded with proceeds of asset sales
or insurance) in any fiscal year in an aggregate amount exceeding 3% of the
Consolidated Revenues of the Borrower for the then most recently ended fiscal
year of the Borrower (such amount for any fiscal year being referred to as the
“CapEx Amount” for such fiscal year); provided that (a) commencing with the
fiscal year ending on December 31, 2008, the portion of the CapEx Amount for any
fiscal year (but not in excess of 50% of the CapEx Amount for such fiscal year)
that has not been expended to make Capital Expenditures during such fiscal year
may be carried over for expenditure in the next succeeding fiscal year and
(b) Capital Expenditures made during any fiscal year shall be deemed to use,
first, any portion of the CapEx Amount for the preceding fiscal year that has
been carried over to such fiscal year pursuant to clause (a) above and, second,
the CapEx Amount for such fiscal year.

 

77



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Borrower or any Subsidiary in any Loan Document or in connection
with any amendment or modification thereof or waiver thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
any Loan Document or in connection with any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.04 (with respect to the existence of
the Borrower) or 5.10 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace period specified in the instrument evidencing or governing
such Material Indebtedness);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf, or,
in the case of any Hedging Agreement, the applicable counterparty, to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or, in the
case of any Hedging

 

78



--------------------------------------------------------------------------------

Agreement, to cause the termination thereof; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the sale or
transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (excluding any amount covered by insurance to the extent a
claim therefor has been made in writing and liability therefor has not been
denied by the insurer) shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events, has resulted in, or could reasonably be expected to result in, a
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$10,000,000;

(m) any Lien purported to be created under any Security Document shall be
asserted by any Loan Party not to be, or any Lien (other than Liens on items of
Collateral that, individually and in the aggregate, are not material to the
interests of the Loan Parties or the Lenders) purported to be created under any
Security Document shall cease to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document,
except (i) as a result of the

 

79



--------------------------------------------------------------------------------

sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) as a result of the Administrative
Agent’s acts or omissions (other than those resulting from a breach by the
Borrower or any Subsidiary of their obligations under the Loan Documents);

(n) any Guarantee purported to be created under any Loan Document, or any Loan
Document, shall cease to be, or shall be asserted by any Loan Party not to be,
in full force and effect, except upon the consummation of any transaction
permitted by this Agreement as a result of which the Subsidiary Loan Party
providing such Guarantee ceases to be a Subsidiary or upon the termination of
such Loan Document in accordance with its terms; or

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
the case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Agents

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Agents as its agents and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
or the Collateral Agent, as the case may be, by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent or the Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or the Collateral Agent, and such bank and its Affiliates may accept deposits
from, lend money to

 

80



--------------------------------------------------------------------------------

and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not the Administrative Agent or
Collateral Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers that, under the
terms of the Loan Documents, such Agent is required to exercise as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances, as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, neither Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as an Agent or any of its
Affiliates in any capacity. Neither Agent shall be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or wilful misconduct. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agents may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by them, and shall not be liable for any
action taken or not taken by them in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through its respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

81



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with, unless an Event of
Default shall have occurred and be continuing, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), and otherwise in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Administrative Agent, the Lenders, the Issuing Banks and the
Borrower. Upon any such resignation, the Administrative Agent shall have the
right, with, unless an Event of Default shall have occurred and be continuing,
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed), and otherwise in consultation with the Borrower, to appoint a
successor. Upon the acceptance of its appointment as Collateral Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder. After the Collateral Agent’s resignation hereunder, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
retiring Collateral Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while it
was acting as Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

 

82



--------------------------------------------------------------------------------

None of the syndication agents, the senior managing agents, the managing agents
or the lead arranger and bookrunner named on the cover page of this Agreement
shall have any duties or responsibilities hereunder in its capacity as such.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to the Borrower, to it at 1901 Campus Place, Louisville, KY 40219,
Attention of Michael J. Culotta (Fax No. (502) 627-7329);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Sylvia Trevino (Fax No. (713) 750-2932), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, New York, New York 10017, Attention of Dawn Lee Lum (Fax
No. (212) 270-3279 or (212) 270-6637);

(iii) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower, with a copy
to the Administrative Agent as provided under clause (ii) above;

(iv) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002, Attention
of Sylvia Trevino (Fax No. (713) 750-2932), with a copy to the Administrative
Agent as provided under clause (ii) above; and

(v) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other

 

83



--------------------------------------------------------------------------------

communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, the Collateral Agent any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent or, with respect to any Security Document, the Collateral
Agent and the Loan Party or Loan Parties that are parties thereto, in each case
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
maturity of any Loan, or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce or forgive the amount of, waive or excuse any such payment,
or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), (vi) release all or substantially all the
Guarantors from their Guarantees under the Loan Documents or limit the liability
of all or substantially all the Guarantors in respect of such Guarantees,
without the written consent of each Lender, (vii) release all or substantially
all of the Collateral from the Liens of the Security Documents, without the
written consent of each Lender, or (viii) change any provisions of any Loan
Document in a manner that by its

 

84



--------------------------------------------------------------------------------

terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Class differently from those holding Loans of any other Class,
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each affected Class; provided
further that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Banks or the Swingline
Lender without the prior written consent of the Administrative Agent, the
Issuing Banks or the Swingline Lender, as the case may be, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Lenders of a particular Class (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time. Notwithstanding the foregoing, any provision of this Agreement may
be amended by an agreement in writing entered into by the Borrower, the
Administrative Agent (and, if their rights or obligations are affected thereby,
the Issuing Banks and the Swingline Lender) and the Lenders that will remain
parties hereto after giving effect to such amendment if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment, (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement, and (iii) after giving effect to such amendment and all
contemporaneous repayments of Loans and reductions of Commitments, the sum of
the total Revolving Exposures shall not exceed the total Revolving Commitments.
Notwithstanding any other provision of any Loan Document, the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement to cure any ambiguity, omission, defect or inconsistency, so long
as such amendment, modification or supplement does not adversely affect the
rights of any Lender or Issuing Bank.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arranger and their Affiliates, including the reasonable fees, charges and
disbursements of external counsel for the Administrative Agent and the Arranger
and the other expenses referred to in the Commitment Letter, in connection with
the structuring, arrangement and syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the
Commitment Letter, the Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Arranger, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any external
counsel for the Administrative Agent, the Arranger, any Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights under the
Loan Documents, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred (A) in connection with any inspection pursuant
to Section 5.08 or (B) during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

85



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, the Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any external counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with or as a result of (i) the
arrangement and the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of the Commitment
Letter, the Loan Documents or any other agreement or instrument contemplated
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any Mortgaged Property or any other property currently or
formerly owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of the
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and regardless of whether such matter is initiated by a third party or by the
Borrower or any Affiliate thereof; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or wilful misconduct of such Indemnitee or from the breach
by such Indemnitee of its obligations under the Loan Documents.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section (and without limiting its obligation
to do so), (i) each Lender severally agrees to pay to the Administrative Agent
and (ii) each Revolving Lender severally agrees to pay to such Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s, or such Revolving
Lender’s, pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, any Issuing Bank or the Swingline Lender in
its capacity as such. For purposes hereof, (A) a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total Revolving Exposures,
outstanding Term Loans and unused Commitments at the time and (B) a Revolving
Lender’s “pro rata share” shall be determined based upon its Applicable
Percentage.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, (i) for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems
(including the internet),

 

86



--------------------------------------------------------------------------------

except for damages due to wilful misconduct, bad faith or gross negligence of
such Indemnitee (it being understood that this clause (i) is not intended to
exculpate any knowing and intentional breach of any confidentiality agreement),
or (ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, the Commitment Letter, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment (i) if an Event of Default has occurred and is continuing, to any
assignee, (ii) to a Lender having a Revolving Commitment or (iii) of any Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) to a Lender having a Revolving
Commitment or (ii) of any Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and

(C) in the case of any assignment of all or a portion of a Revolving Commitment
or any Lender’s obligations in respect of its LC Exposure or Swingline Exposure,
each Issuing Bank and the Swingline Lender.

 

87



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in the case of any assignment by a Lender to its Affiliate or Approved Fund
for which no consent of the Borrower is required (other than as a result of the
occurrence and continuance of an Event of Default), the assignee shall not be
entitled to claim compensation under Section 2.15 or 2.17 to the extent the
applicable assignor would not have been entitled to claim such compensation as
of such effective date, unless such assignment was made with the prior written
consent of the Borrower.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from

 

88



--------------------------------------------------------------------------------

its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
each Issuing Bank and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, each Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section and any written
consent to such assignment required by this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this

 

89



--------------------------------------------------------------------------------

Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered pursuant to or in connection with
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each

 

90



--------------------------------------------------------------------------------

of the other parties hereto, and thereafter shall be binding upon and inure to
the benefit of the parties thereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations then due of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Subject to Section 9.17, nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in

 

91



--------------------------------------------------------------------------------

paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, each Issuing
Bank and each Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees, agents and advisors, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any Subsidiary and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a

 

92



--------------------------------------------------------------------------------

nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Banks acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or the Subsidiaries, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle and keep confidential such material non-public information in
accordance with applicable law, including United States Federal and state
securities laws.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Release of Liens and Guarantees. A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents and all
security interests in Collateral owned by such Subsidiary Party shall be
automatically released upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders (or such greater number of Lenders as may be required pursuant to
Section 9.02) shall have consented to such transaction and the terms of such
consent did not provide otherwise. Upon any sale or other transfer by any Loan
Party (other than to a Loan Party) of any Collateral that is permitted under
this Agreement, or upon the effectiveness of any written consent to the release
of the security interest granted under any Loan Document in any Collateral
pursuant to Section 9.02 of this Agreement, the security interest in such
Collateral shall be automatically released. In connection with any termination
or release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and

 

93



--------------------------------------------------------------------------------

delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

SECTION 9.15. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

SECTION 9.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

SECTION 9.17. Enforcement Actions. Anything in this Agreement or any other Loan
Document to the contrary notwithstanding, (a) no Lender shall have any right
individually to take any of the actions referred to in Article VII (it being
understood that the foregoing shall not affect the right of the Required Lenders
to request the Administrative Agent to do so as provided in such Article) and
(b) no Secured Party shall have any right individually to realize upon, or
otherwise exercise any right or remedy (whether under the Loan Documents or
applicable law) in respect of, any of the Collateral provided under the Security
Documents, or to enforce any Guarantees provided under the Security Documents,
it being understood that all such rights and remedies shall be exercised solely
by the Administrative Agent or the Collateral Agent, on behalf of the Secured
Parties; provided, however, that the foregoing shall not affect the right of any
Lender under Section 9.08 or any other right of set-off, whether created under
the Loan Documents or otherwise, that such Lender might have. Each counterparty
to a Permitted Secured Hedge, whether or not a party hereto, will be deemed, by
its acceptance of the benefits of the Collateral and the Guarantees provided
under the Security Documents, to have agreed to the foregoing provisions. No
Permitted Secured Hedge will create (or be deemed to create) in favor of any
such counterparty any rights in connection with the management or release of any
Collateral (including the exercise of any remedy in respect of any Collateral)
or of the obligations of any Loan Party under the Loan Documents.

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PHARMERICA CORPORATION,   by  

/s/ Michael J. Culotta

  Name:   Michael J. Culotta   Title:   Executive Vice President and Chief
Financial Officer

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

 

by

 

/s/ Dawn L. LeeLum

  Name:   Dawn L. LeeLum   Title:   Executive Director



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

Chang Hwa Commercial Bank, Ltd., New York Branch

  by  

/s/ Jim C.Y. Chen

  Name:   Jim C.Y. Chen   Title:   VP & General Manager For any Lender requiring
a second signature line:   by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

UBS LOAN FINANCE LLC

  by  

/s/ David B. Julie

  Name:   David B. Julie   Title:   Associate Director For any Lender requiring
a second signature line:   by  

/s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

BANK OF AMERICA, N.A.

  by  

/s/ Craig Murlless

  Name:   Craig Murlless   Title:   Senior Vice President For any Lender
requiring a second signature line:   by  

 

  Name:     Title:  

 



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

CITIBANK N.A.

  by  

/s/ Mark R. Floyd

  Name:   Mark R. Floyd   Title:   Vice President For any Lender requiring a
second signature line:   by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

Deutsche Bank Trust Company Americas

  by  

/s/ Carin Keegan

  Name:   Carin Keegan   Title:   Vice President For any Lender requiring a
second signature line:   by  

/s/ Paul O’Leary

  Name:   Paul O’Leary   Title:   Vice President



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

Fifth Third Bank

  by  

/s/ Jeffrey A. Thieman

  Name:   Jeffrey A. Thieman   Title:   Vice President For any Lender requiring
a second signature line:   by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

Wachovia Bank, National Association

  by  

/s/ Kirk Tesch

  Name:   Kirk Tesch   Title:   Vice President For any Lender requiring a second
signature line:   by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

LaSalle Bank National Association

  by  

/s/ Kristen L. Heron

  Name:   Kristen L. Heron   Title:   Vice President

For any Lender requiring a second signature line:

  by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

KEYBANK NATIONAL ASSOCIATION

  by  

/s/ J.T. Taylor

  Name:   J.T. Taylor   Title:   Senior Vice President



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

LEHMAN BROTHERS COMMERCIAL BANK

  by  

/s/ Brian McNany

  Name:   Brian McNany   Title:   Authorized Signatory For any Lender requiring
a second signature line:   by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

PNC Bank, National Association

  by  

/s/ Mary Ann Amshoff

  Name:   Mary Ann Amshoff   Title:   Vice President / Credit Manager For any
Lender requiring a second signature line:   by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

The Bank of Nova Scotia

  by  

/s/ Bradley Hamilton

  Name:   Bradley Hamilton   Title:   Director For any Lender requiring a second
signature line:   by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

National City Bank

  by  

/s/ Nicholas J. Comerford

  Name:   Nicholas J. Comerford   Title:   Relationship Manager For any Lender
requiring a second signature line:   by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

SunTrust Bank

  by  

/s/ John W. Teasley

  Name:   John W. Teasley   Title:   Director



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution:

 

Bank of Tokyo – Mitsubishi UFJ Trust Company

  by  

/s/ Lillian Kim

  Name:   Lillian Kim   Title:   Vice President For any Lender requiring a
second signature line:   by  

 

  Name:     Title:  